ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1982-07-20_ADV_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVIEW
OF JUDGEMENT No. 273 OF THE UNITED

NATIONS ADMINISTRATIVE TRIBUNAL

ADVISORY OPINION OF 20 JULY 1982

1982

COUR INTERNATIONALE DE JUSTICE
RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE DE REFORMATION
DU JUGEMENT N° 273 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

AVIS CONSULTATIF DU 20 JUILLET 1982
Official citation :

Application for Review of Judgement No. 273 of
the United Nations Administrative Tribunal, Advisory
Opinion, I.C.J. Reports 1982, p. 325.

Mode officiel de citation :

Demande de réformation du jugement n° 273
du Tribunal administratif des Nations Unies, avis consultatif,
CLS. Recueil 1982, p. 325.

 

Sales number 475
No de vente :

 

 

 
325

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1982 1982
20 juillet
20 juillet 1982 Rôle général

DEMANDE DE RÉFORMATION
DU JUGEMENT N° 273 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

Requête pour avis consultatif présentée par le Comité des demandes de réforma-
tion de jugements du Tribunal administratif des Nations Unies — L'article 11 du
statut du Tribunal administratif des Nations Unies.

Procédure déclenchée par la demande d’un Etat Membre des Nations Unies au
Comité — Cette demande équivaut-elle à l'intervention d’une entité qui n’était pas
partie à l'instance initiale ? — Répercussions de la demande sur les pouvoirs du
Secrétaire général — Principe de l'égalité des parties.

Composition du Tribunal administratif des Nations Unies — Composition et
fonctionnement du Comité des demandes de réformation de jugements du Tribunal
administratif — Conditions de forme pour les demandes adressées au Comité — Les
irrégularités de procédure et le fait que le Comité n’a pas assuré l'égalité constituent-
ils des « raisons décisives » pour refuser de donner l'avis consultatif ?

Compétence de la Cour — Opportunité, pour la Cour, de donner l'avis demandé —
Nature et portée de l'avis consultatif demandé — Détermination par la Cour du sens
et de la portée de la question soumise pour avis consultatif — Nécessité pour la Cour
de rechercher et de formuler les questions juridiques véritablement en jeu.

Contestation du jugement au motif qu’une erreur de droit concernant les dispo-
sitions de la Charte aurait été commise — Nature de la tâche incombant à la Cour —
Sens de l’« erreur de droit concernant les dipositions de la Charte » — Rapport entre
les résolutions de l’Assemblée générale et les dispositions du statut et du règlement du
personnel comme instruments régissant les relations de l'Organisation des Nations
Unies avec son personnel — Rôle et compétence de la Commission de la fonction
publique internationale — Les droits acquis et Particle 12.1 du statut du personnel —
Application par le Tribunal de deux séries de dispositions applicables à la situation
du fonctionnaire.

Contestation du jugement au motif qu’un excès de juridiction ou de compétence
aurait été commis.

AVIS CONSULTATIF

Présents : M. ELIAS, Président; M. SETTE-CAMARA, Vice-Président; MM. LACHS,
Morozov, NAGENDRA SINGH, RUDA, MOSLER, ODA, AGO,
EL-KHANI, SCHWEBEL, sir Robert JENNINGS, MM. DE LACHARRIERE,
MBAYE, BEDJAOUI, juges ; M. TORRES BERNARDEZ, Greffier.
DEMANDE DE REFORMATION (AVIS CONSULTATIF} 326

Au sujet de la demande de réformation du jugement n° 273 du Tribunal
administratif des Nations Unies,

La Cour,
ainsi composée,
donne l'avis consultatif suivant :

1. La Cour a été saisie de la question sur laquelle un avis consultatif lui est
demandé par une lettre du Secrétaire général de l'Organisation des Nations
Unies datée du 23 juillet 1981 et enregistrée au Greffe le 28 juillet 1981. Dans
cette lettre, le Secrétaire général porte à la connaissance de la Cour que, le
13 juillet 1981, conformément à l'article 11 du statut du Tribunal administratif
des Nations Unies, le Comité des demandes de réformation de jugements du
Tribunal administratif des Nations Unies a décidé que la demande dont il était
saisi, concernant le jugement n° 273 dudit Tribunal, reposait sur des bases
sérieuses et a prié en conséquence la Cour de donner un avis consultatif à ce sujet.
La décision du Comité, qui est intégralement reproduite dans la lettre du
Secrétaire général et dont le texte certifié conforme en anglais et en français est
joint à cette lettre, est ainsi conçue :

« Le Comité des demandes de réformation de jugements du Tribunal
administratif a décidé que, au sens de l’article 11 du statut du Tribunal
administratif, la demande de réformation des Etats-Unis d'Amérique
concernant le jugement n° 273 du Tribunal administratif rendu à Genève le
15 mai 1981 reposait sur des bases sérieuses. Par conséquent, le Comité prie
la Cour internationale de Justice de donner un avis consultatif sur la
question suivante :

« Dans son jugement n° 273 concernant l'affaire Mortished c. le Secré-
taire général de l'Organisation des Nations Unies le Tribunal administratif
des Nations Unies pouvait-il légitimement déterminer que la résolu-
tion 34/165 de l’Assemblée générale en date du 17 décembre 1979, qui
subordonne le paiement de la prime de rapatriement à la présentation de
pièces attestant la réinstallation du fonctionnaire dans un pays autre
que celui de son dernier lieu d'affectation, ne pouvait prendre immé-
diatement effet ? »

2. Conformément à l’article 66, paragraphe 1, du Statut de la Cour, la requête
pour avis consultatif a été notifiée le 4 août 1981 à tous les Etats admis à ester
devant la Cour ; copie de la lettre du Secrétaire général a été transmise à ces
Etats, avec la décision du Comité y annexée.

3. Conformément à l’article 65, paragraphe 2, du Statut et à Particle 104 du
Règlement de la Cour, le Secrétaire général de l'Organisation des Nations Unies
a transmis à la Cour un dossier de documents pouvant servir à élucider la
question ; ces documents sont parvenus au Greffe en langue anglaise le 30 sep-
tembre 1981 et en langue française le 10 novembre 1981.

4. Le 6 août 1981, le Président de la Cour a jugé que l'Organisation des
Nations Unies et ses Etats Membres étaient susceptibles de fournir des rensei-
gnements sur la question. Le 10 août 1981, le Greffier a fait connaître en con-
séquence à l'Organisation et à ses Etats Membres, en application de l’article 66,

5
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 327

paragraphe 2, du Statut, que la Cour était disposée à recevoir des exposés écrits
dans un délai dont, par ordonnance du Président rendue le 6 août 1981, la date
d'expiration avait été fixée au 30 octobre 1981.

5. A la demande du Secrétaire général de l'Organisation des Nations Unies,
cette date a été reportée au 30 novembre 1981 par ordonnance du Président en
exercice rendu le 8 octobre 1981.

6. Dans le délai ainsi prorogé, les Gouvernements des Etats-Unis d'Amérique
et de la République française ont présenté des exposés écrits et le Secrétaire
général de l'Organisation des Nations Unies a transmis à la Cour, conformément
à l’article 11, paragraphe 2, du statut du Tribunal administratif, un exposé de
l'opinion de M. Ivor Peter Mortished, l’ancien fonctionnaire que concerne le
jugement du Tribunal. Par un message télex parvenu au Greffe le 2 décembre
1981, le Secrétaire général a fait savoir à la Cour qu’il ne présenterait pas
d’exposé écrit et se bornerait à transmettre officiellement les observations de
M. Mortished.

7. Des exemplaires des exposés ont été transmis, les 21 et 23 décembre 1981, à
l'Organisation des Nations Unies et aux Etats à qui la communication prévue par
Particle 66, paragraphe 2, du Statut avait été adressée.

8. Par lettre du 1¢ mars 1982 les Etats-Unis d'Amérique et la France, ainsi
que l'Organisation des Nations Unies, ont été avisés que, conformément à
l’article 66, paragraphe 4, de son Statut, la Cour avait décidé d’autoriser tout Etat
ou organisation ayant présenté ou transmis un exposé écrit à soumettre des
observations écrites sur les exposés faits ou transmis par d’autres et avait fixé au
15 avril 1982 la date d’expiration du délai pour la présentation de ces observa-
tions. Dans ce délai, le Greffe a reçu des observations écrites des Etats-Unis
d’Amérique et de la France. Le Secrétaire général des Nations Unies a d’autre
part transmis à la Cour une lettre du conseil de M. Mortished où celui-ci
indiquait qu’il n’avait pas l'intention de formuler d’observations sur les exposés
présentés.

9. Les 19 et 21 avril 1982, le Greffier a transmis à l'Organisation des Nations
Unies et aux Etats à qui la communication prévue à l’article 66, paragraphe 2,
du Statut avait été adressée, le texte des observations écrites des Etats-Unis
d'Amérique et de la France, en précisant que la Cour n’avait pas l’intention de
tenir audience pour entendre des exposés ou des observations en l’espèce.

19. Le jugement n° 273 du Tribunal administratif des Nations Unies, objet de
la demande soumise au Comité des demandes de réformation de jugements du
Tribunal administratif qui a abouti à la présente requête pour avis consultatif, a
été rendu le 15 mai 1981 dans l’affaire n° 257 Mortished c. le Secrétaire général de
l'Organisation des Nations Unies. Les faits de l’espèce, tels qu’ils ressortent des
attendus du Tribunal administratif, peuvent se résumer comme suit. M. Mor-
tished, de nationalité irlandaise, entre le 14 février 1949 au service de l’Organi-
sation de l'aviation civile internationale (OACI). En 1958 il est muté à l’Orga-
nisation des Nations Unies où il est engagé à titre permanent en qualité de
traducteur-rédacteur de comptes rendus analytiques. Le 1er avril 1967 il est muté
du Siège de l'Organisation à New York à l'Office des Nations Unies à Genève. Il
prend sa retraite le 30 avril 1980, ayant atteint l’âge de soixante ans. Une prime

6
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 328

dite « prime de rapatriement » est payable dans certains cas aux fonctionnaires
au moment de la cessation de service en vertu de l’article 9.4 du statut du
personnel de l'Organisation des Nations Unies et de l’annexe IV audit statut, qui
disposent :

« Article 9.4. — Le Secrétaire général fixe un barème pour le versement des
primes de rapatriement dans les limites des maximums indiqués à l’an-
nexe IV du présent statut et aux conditions prévues dans cette annexe. »

« Annexe IV
PRIME DE RAPATRIEMENT

Ont droit, en principe, à la prime de rapatriement les fonctionnaires que
l'Organisation est tenue de rapatrier. La prime de rapatriement n’est tou-
tefois pas versée dans le cas d’un fonctionnaire renvoyé sans préavis. Les
conditions et définitions concernant le droit à cette prime sont fixées de
façon détaillée par le Secrétaire général. Le montant de la prime est pro-
portionnel au temps que l'intéressé a passé au service de l'Organisation des
Nations Unies et est calculé d’après le barème suivant : »

(Suit un barème des primes versées en fonction du nombre d’« années
de service continu hors du pays d’origine ».)

La prime de rapatriement a été instituée par l’Assemblée générale dans sa
résolution 470 (V) du 15 décembre 1950, pour remplacer l'indemnité d’expa-
triation qui était auparavant payée annuellement. Les « conditions et défini-
tions » détaillées visées à l’annexe IV ont été fixées par le Secrétaire général
dans la disposition 109.5 du règlement du personnel. En 1958, lorsque M. Mor-
tished est entré à l'Organisation des Nations Unies venant de lOACT, les ser-
vices du personnel de l'ONU lui ont remis une formule de mouvement de
personnel portant les indications suivantes : « Service recognized as continuous
from 14 February 1949 » et « Credit towards repatriation grant commences on
14 February 1949 ».

11. Peu de temps avant le départ à la retraite de M. Mortished, l’Assemblée
générale avait adopté successivement deux résolutions qui traitaient, entre autres
sujets, de la prime de rapatriement. Par sa résolution 33/119 du 19 décembre
1978 l’Assemblée avait décidé ce qui suit :

« le paiement de la prime de rapatriement aux fonctionnaires qui peuvent y
prétendre sera subordonnée à la présentation, par les intéressés, de pièces
attestant leur changement effectif de résidence, selon les modalités qui
seront établies par la Commission [de la fonction publique internatio-
nale] ».

Autrement dit, les pièces visées devaient établir que les fonctionnaires intéressés
ne continuaient pas à résider dans le pays de leur dernier lieu d’affectation après
la cessation de service. La Commission de la fonction publique internationale,
conformément à cette résolution, établit un texte en vue de modifier la dispo-
sition du règlement du personnel régissant la prime de rapatriement qui, jusque-
là, ne prévoyait pas la présentation de ces pièces justificatives. Le Secrétaire
général mit ce texte en vigueur à compter du 1° juillet 1979, d’abord en distri-
buant le 23 avril 1979 l'instruction administrative ST/A1/262, puis en modifiant
le 22 août 1979 la disposition 109.5 du règlement du personnel, dont les alinéas d)
et f) étaient désormais ainsi libellés :
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 329

« d) Le paiement de la prime de rapatriement est subordonné à la pré-
sentation, par l’ancien fonctionnaire, de pièces attestant qu’il change de
résidence en s’installant dans un pays autre que celui de son dernier lieu
d’affectation. Est acceptée comme preuve du changement de résidence toute
pièce attestant que l’ancien fonctionnaire a établi sa résidence dans un pays
autre que celui de son dernier lieu d'affectation. »

« f)} Nonobstant l’alinéa d) ci-dessus, les fonctionnaires ayant pris leurs
fonctions avant le 1er juillet 1979 conservent le droit au montant de la prime
qui correspond aux années et aux mois de service ouvrant droit à ladite
prime déjà accomplis à cette date, sans avoir à produire, en ce qui concerne
cette période de service, une pièce attestant leur changement de rési-
dence. »

M. Mortished ayant accumulé bien avant le 1er juillet 1979 le nombre maximum
d’années de service prises en compte pour la prime (douze ans), l'alinéa f) Paurait
complètement exempté de l'obligation de faire la preuve de sa réinstallation.

12. Le 17 décembre 1979, cependant, l’Assemblée générale adopta la résolu-
tion 34/165, par laquelle elle prenait entre autres la décision suivante :

«avec effet au ler janvier 1980, les fonctionnaires n’ont droit à aucun
montant au titre de la prime de rapatriement à moins qu’ils ne présentent
des pièces attestant qu'ils se réinstallent dans un pays autre que celui de leur
dernier lieu d’affectation ».

Le 21 décembre 1979 le Secrétaire général publia en conséquence l instruction
administrative ST/AI/269 portant modification de l'instruction administrative
ST/AI/262 avec effet au 1er janvier 1980. Cette nouvelle instruction avait pour
objet d’abroger la disposition transitoire précitée (disposition 109.5 f)). Avant
méme de prendre sa retraite le 30 avril 1980, M. Mortished avait saisi la com-
mission paritaire de recours prévue par la disposition 111 du réglement du
personnel d’une requête revendiquant le droit au bénéfice de la prime de rapa-
triement sans avoir à justifier de la réinstallation, et avait demandé au Secrétaire
général d’accepter que cette requête fût directement soumise au Tribunal admi-
nistratif ainsi que l’envisage l’article 7, paragraphe 1, du statut du Tribunal, ce à
quoi le Secrétaire général avait consenti. A son départ à la retraite, le Secrétariat
refusa à M. Mortished le versement de la prime de rapatriement en l’absence de
preuve de la réinstallation. M. Mortished saisit le Tribunal administratif le
10 octrobre 1980. Entre-temps, l'instruction administrative ST/AI/269 avait été
suivie d’une revision du règlement du personnel comportant la suppression de
lalinéa f) de la disposition 109.5. Le Tribunal se prononça comme suit dans son
jugement n° 273, pour des motifs qui seront examinés plus loin :

« En subordonnant le versement de la prime de rapatriement au requé-
rant à la production d’une pièce attestant son changement de résidence, le
défendeur a méconnu le droit acquis du requérant résultant pour lui du
régime transitoire énoncé dans la disposition 109.5 f) en vigueur du le" juil-
let au 31 décembre 1979. »

Le Tribunal concluait que M. Mortished « était en droit de recevoir cette prime
dans les conditions qui avaient été définies par la disposition 109.5 f), bien que
celle-ci ait cessé d’être en vigueur à la date à laquelle le requérant a terminé ses
services à l'Organisation des Nations Unies » ; il était donc en droit d'obtenir
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 330

réparation du préjudice « subi... du fait de la méconnaissance de l’article 12.1 du
statut du personnel et de la disposition 112.2 a) du règlement du personnel » dont
le texte est le suivant :

« Article 12.1 — Les dispositions du présent statut peuvent être complé-
tées ou amendées par l’Assemblée générale, sans préjudice des droits acquis
des fonctionnaires. »

« Disposition 112.2
AMENDEMENTS … AU RÈGLEMENT DU PERSONNEL

a) Le Secrétaire général peut apporter au présent règlement les amen-
dements compatibles avec le statut du personnel. »

Le préjudice était évalué au montant de la prime de rapatriement dont le
versement avait été refusé.

13. Le 15 juin 1981 les Etats-Unis d'Amérique adressèrent au conseiller juri-
dique par intérim de l’Organisation des Nations Unies une lettre dont l’objet
était de saisir, conformément à l’article 11, paragraphe 1, du statut du Tribunal,
le Comité des demandes de réformation de jugements du Tribunal administratif
des Nations Unies, afin qu’il prie la Cour de donner un avis consultatif. Le texte
de cette demande est reproduit au paragraphe 39 ci-après. Conformément au
règlement intérieur provisoire du Comité, copie de la demande fut remise au
conseil de M. Mortished, au nom de qui des observations écrites sur ladite
demande furent soumises au Comité le 23 juin 1981. Copie fut également remise
au Secrétaire général de l'Organisation des Nations Unies qui, le 23 juin 1981, fit
savoir au Comité qu’il ne se prévaudrait pas du droit que lui reconnaissait le
règlement intérieur provisoire de présenter des observations.

14. Le Comité examina la demande au cours de deux séances, les 9 et 13 juillet
1981. Le conseil de M. Mortished avait demandé : à être présent à tous les stades
de la procédure du Comité ; à pouvoir faire des déclarations devant celui-ci ; que
les séances du Comité soient publiques ; que les délibérations soient enregis-
trées ; qu’une transcription officielle des débats soit mise à sa disposition
(A/AC.86/R.100, p. 3). Le Comité décida sans vote que les délibérations seraient
enregistrées sur bande magnétique et que, « au cas où la requête des Etats-Unis
serait reçue », l'enregistrement serait « transcrit et distribué aux membres du
Comité, aux parties impliquées dans le cas de M. Mortished » et à la Cour
(A/AC.86(XX)/PV.1, p. 6-7 ; A/AC.86(XX)/PV.2, p. 35) ; une proposition du
représentant du Royaume-Uni, tendant à ce que le Comité invite le conseil de
M. Mortished à assister aux débats sur la demande et à y prendre éventuellement
la parole, fut rejetée par le Comité par 5 voix contre 2, avec 9 abstentions, le
représentant des Etats-Unis ne prenant pas part au vote.

15. Après que les membres du Comité eurent débattu de la demande des
Etats-Unis, le président mit aux voix la question de savoir si cette demande
reposait sur des bases sérieuses au sens de l’article 11 du statut du Tribunal
administratif au motif que le Tribunal aurait commis une erreur de droit
concernant les dispositions de la Charte des Nations Unies. Le Comité décida

9
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 331

par 14 voix contre 2, avec 1 abstention, que la demande reposait sur des bases
sérieuses pour ce motif. Le président pria ensuite le Comité de dire si la demande
reposait sur des bases sérieuses au sens de l’article 11 du statut du Tribunal
administratif au motif que le Tribunal aurait outrepassé sa juridiction ou sa
compétence, Le Comité décida par 10 voix contre 2, avec 6 abstentions, que la
demande reposait sur des bases sérieuses pour ce motif. Ni l’un ni l’autre de ces
deux motifs — ni aucun autre motif visé à l’article 11 du statut du Tribunal —
n'avait été mentionné, au moins sous la forme où ils se présentent dans cet article,
dans la demande des Etats-Unis communiquée à M. Mortished. C’est dans la
rédaction qui lui était donnée dans cette demande que la question posée à la Cour
fut alors adoptée sans vote.

16. La Cour recherchera d’abord si elle a compétence pour donner suite
à la requête pour avis consultatif présentée par le Comité des demandes de
réformation de jugements du Tribunal administratif des Nations Unies
(appelé ci-après le Comité) et si elle doit exercer son pouvoir discrétion-
naire de le faire. Il s’agit de la seconde requête qui iui ait été adressée en
vertu des dispositions de l’article 11, paragraphes 1 et 2, du statut du
Tribunal, dont le texte est le suivant :

«1. Siun Etat Membre, le Secrétaire général ou la personne qui a
été l’objet d’un jugement rendu par le Tribunal (y compris toute
personne qui a succédé mortis causa à ses droits) conteste le jugement
en alléguant que le Tribunal a outrepassé sa juridiction ou sa com-
pétence ou n’a pas exercé sa juridiction ou a commis une erreur de
droit concernant les dispositions de la Charte des Nations Unies ou a
commis, dans la procédure, une erreur essentielle qui a provoqué un
mal-jugé, cet Etat Membre, le Secrétaire général ou l’intéressé peut,
dans les trente jours suivant le jugement, demander par écrit au
Comité créé en vertu du paragraphe 4 du présent article de prier la
Cour internationale de Justice de donner un avis consultatif sur la
question.

2. Dans les trente jours suivant la réception de la demande visée au
paragraphe 1 du présent article, le Comité décide si cette demande
repose sur des bases sérieuses. S’il en décide ainsi, i! prie la Cour de
donner un avis consultatif et le Secrétaire général prend les disposi-
tions voulues pour transmettre à la Cour l'opinion de la personne visée
au paragraphe 1. »

Toutefois c’est la première requête de ce genre qui fasse suite à l'examen
par le Comité d’une demande émanant d’un Etat Membre. Elle pose donc à
la fois des problèmes liés aux aspects généraux de cette procédure de
réformation et des problèmes spécifiques tenant à ce que la requête dont la

10
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 332

Cour est maintenant saisie fait suite à la demande du Gouvernement des
Etats-Unis.

17. Une telle situation, alors qu’elle n’était encore qu’une éventualité, a
été évoquée par la Cour lorsqu'elle a statué en 1973 sur la Demande de
réformation du jugement n° 158 du Tribunal administratif des Nations Unies.
Cette procédure consultative, en effet, avait été provoquée par la demande
d’un-fonctionnaire adressée au Comité. La Cour a pris alors soin de
souligner que c’était 4 propos d’un cas de ce genre que devaient s’entendre
les conclusions auxquelles elle parvenait quant à la compatibilité de la
procédure de réformation avec les exigences d’une bonne justice. Certes,
elle n’oubliait pas qu’une semblable demande d’avis consultatif pouvait, en
vertu de l’article 11 du statut du Tribunal administratif, faire suite à une
décision du Comité agissant à la demande d’un Etat Membre. Mais au
cours des débats de l’Assemblée générale, en 1955, au moment de l’adop-
tion de cette procédure, divers arguments avaient été avancés contre l’op-
portunité de la disposition prévoyant une telle possibilité. Ces arguments
faisaient intervenir des « considérations additionnelles que la Cour devrait
soigneusement examiner si elle était un jour saisie d’une requête pour avis
consultatif sur demande adressée au Comité par un Etat Membre » (C.L.J.
Recueil 1973, p. 178, par. 31). Lesdites considérations étaient « sans per-
tinence » dans l’affaire de 1973, de sorte que la Cour n’avait pas à les
évaluer pour prendre sa décision sur l'avis consultatif qui lui était deman-
dé. Elle a donc conclu qu'il ne fallait pas considérer qu’elle exprimait « une
opinion à l'égard d’une procédure qui serait engagée à l'avenir par un Etat
Membre en vertu de l’article 11 » (ibid.). Ainsi l'avis consultatif rendu par
la Cour au sujet de la Demande de réformation du jugement n° 158 du
Tribunal administratif des Nations Unies intéresse la solution de la question
présentement posée à la Cour à deux titres principaux : parce que cet avis
consultatif a reconnu le devoir qui incomberait à la Cour de se livrer à un
examen des traits caractéristiques qu’aurait une demande d’avis consul-
tatif intervenant sur décision du Comité provoquée par l'initiative d’un
Etat Membre, et parce qu’il a indiqué que, au cours de l’examen en
question, la Cour devrait avoir à esprit, outre les considérations valables à
l'égard de la procédure de réformation en général, celles « additionnelles »,
qui correspondent aux spécificités de la situation créée par l’interposition
d’un Etat Membre dans le processus de réformation.

18. La Cour n’entend évidemment pas se dérober à ce devoir. Elle
examinera les problèmes que pose la présente demande à la lumière des
considérations qu’elle avait déjà dégagées dans son avis consultatif de 1973
et de celles qui lui paraissent pertinentes dans le cas présent. Pour cela, il lui
faut rappeler ces considérations qu’elle avait jugées importantes pour son
avis susmentionné, puis y ajouter celles que les spécificités de la présente
procédure consultative appelleraient. Elle pourra alors examiner le dérou-
lement, dans les faits, de la procédure qui a abouti à la présente requête, par
rapport aux considérations ainsi retenues.

19. Dans son avis consultatif de 1973, la Cour avait rappelé que les
dispositions de l’article 11 du statut du Tribunal administratif n’avaient

11
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 333

pas pu avoir pour effet de modifier la mission confiée à la Cour par son
propre Statut, ni le caractére de ses fonctions, ni la maniére dont elle les
exerçait. La Cour avait donc le devoir d’examiner si la procédure dans
laquelle il lui était demandé de jouer un rôle essentiel était bien compatible
avec cette mission, ces fonctions et les modalités prévues pour leur exer-
cice. Cela signifiait qu’elle devait s’assurer que ce système de reformation
des jugements du Tribunal administratif par le biais d’un avis consultatif
était compatible avec les dispositions de la Charte des Nations Unies et du
Statut de la Cour, ainsi qu’avec les exigences d’une bonne justice. La
nécessité d’une telle évaluation de la part de la Cour étant indépendante de
ce que la requête pour avis consultatif a pu être adoptée par le Comité à la
suite de la saisine de celui-ci par un fonctionnaire, le Secrétaire général ou
un Etat Membre, la Cour peut se borner à réaffirmer, à propos de la
présente demande, la position qu’elle a prise antérieurement.

20. Dans le cadre de cet examen de la compatibilité de la procédure de
réformation avec la Charte, et notamment avec son article 96, la Cour
s'était d’abord préoccupée de doutes qui avaient été exprimés quant à la
légalité du recours à sa fonction consultative en relation avec la réforma-
tion de jugements du Tribunal administratif. Elle avait conclu qu’elle ne
voyait pas de raison de s’écarter de l’attitude qu’elle avait adoptée lors-
qu'elle avait accepté de donner un avis consultatif dans les affaires de
l’Effet de jugements du Tribunal administratif des Nations Unies accordant
indemnité (C.I.J. Recueil 1954, p. 47) et des Jugements du Tribunal admi-
nistratif de l'OIT sur requêtes contre l'Unesco (C.I.J. Recueil 1956, p. 77),
alors cependant que les questions qui lui étaient soumises dans ces cas
intéressaient les droits de particuliers. A cet égard la Cour confirme sa
position antérieure selon laquelle « le fait que ce ne sont pas les droits des
Etats qui sont en cause dans la procédure ne suffit pas à enlever à la Cour
une compétence qui lui est expressément conférée par son Statut » (C.L.J.
Recueil 1973, p. 172, par. 14). Le fait qu’une requête pour avis consultatif
résulte, comme en la présente espèce, de l'initiative d’un Etat Membre, et
non de la demande d’un fonctionnaire comme dans la procédure consul-
tative de 1973, ne fait pas intervenir de considérations additionnelles de
nature à modifier l'argumentation relative à la compatibilité avec la Charte
de l’exercice, par la Cour, de sa compétence consultative. Les considéra-
tions mentionnées par la Cour en 1973 comme devant être soigneusement
examinées en cas de requête du Comité présentée sur demande d’un Etat
Membre n’ont pas été abordées dans le contexte de la question de la
compétence de la Cour pour rendre l’avis sollicité. Elles intéressent la
question de savoir si cette caractéristique de la procédure instituée par
Particle [1 est de nature à inciter la Cour à refuser de répondre à la requête
bien qu’elle soit compétente (C.J. Recueil 1973, p. 175, par. 24, et p. 178,
par. 31) et seront envisagées plus loin.

21. Toutefois, pour que la Cour ait compétence, il faut que l’avis
consultatif soit demandé par un organe dûment habilité à cet effet
conformément à la Charte, qu’il porte sur une question juridique et que,
sauf dans le cas de l’Assemblée générale et du Conseil de sécurité, cette

12
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 334

question se pose dans le cadre de l’activité de cet organe. Des doutes
avaient également été exprimés sur ce point, mais dans son avis consul-
tatif de 1973 la Cour a conclu que les questions qui lui étaient soumises
étaient des questions juridiques se posant dans le cadre de l’activité du
Comité et que celui-ci était bien

« un organe de l'Organisation des Nations Unies dûment constitué en
vertu des articles 7 et 22 de la Charte et dûment autorisé, conformé-
ment à l’article 96, paragraphe 2, de cet instrument, à demander à la
Cour des avis consultatifs aux fins de l’article 11 du statut du Tribunal
administratif des Nations Unies ».

En conséquence la Cour s'était déclarée compétente en vertu de l’article 65
de son Statut (C.1.J. Recueil 1973, p. 175, par. 23). Les spécificités de la
procédure ayant conduit à l’actuelle requête pour avis consultatif ne
constituent pas, pour la Cour, un motif de modification de la position
antérieurement prise par elle sur le point considéré.

*

22. La Cour, ayant admis qu’elle était compétente pour donner l’avis
consultatif demandé, a rappelé dans sa décision de 1973 le caractère
discrétionnaire du pouvoir qu’elle exerçait ainsi. Elle a alors examiné si
certains aspects de la procédure prévue par l’article 11 du statut du Tri-
bunal administratif ne devaient pas l’inciter à refuser de rendre l’avis
consultatif en question, compte tenu des exigences de son caractère judi-
ciaire, auxquelles elle doit rester fidèle même dans l’exercice de sa fonction
consultative (C.I.J. Recueil 1973, p. 175, par. 24). La Cour doit, dans le cas
qui lui est présentement soumis, se livrer au même examen.

23. Au sujet de certains aspects de la procédure de réformation impor-
tants pour la réponse à donner à la demande du Comité, la Cour a, dans
Pavis consultatif de 1973, dégagé plusieurs conclusions. Elle a reconnu que
le Comité est un « organe politique », doté de fonctions qui « sont nor-
malement exercées par un organe juridique » et auxquelles on peut même
attribuer un « caractère quasi judiciaire ». Mais, a dit la Cour :

«il n’y pas forcément incompatibilité entre les exigences de la justice
et l'exercice de ces fonctions par un organe politique ... le point de
savoir si un système de réformation est compatible avec les exigences
de la justice dépend des circonstances et des conditions de ce sys-
tème » (CLS. Recueil 1973, p. 176, par. 25).

La Cour considère que ces conclusions exprimées par elle dans l’avis
précité conservent toute leur pertinence pour la détermination de la
réponse qu’elle doit faire à la demande dont elle est maintenant saisie. Elle
juge d’une particulière importance que les exigences d’une bonne justice
soient respectées non seulement au cours des deux procédures judiciaires

13
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 335

(devant le Tribunal administratif puis devant la Cour) maïs aussi au stade
du fonctionnement de l’organe politique à fonctions quasi judiciaires qui
assure entre ces deux procédures ce que la Cour a appelé dans son avis
précité un « lien potentiel ». La confrontation de Pintervention du Comité
avec les exigences d’une bonne justice revêt un caractère essentiel pour la
détermination de la réponse que la Cour fera à la requête pour avis
consultatif. Comme la satisfaction de ces exigences dépend des circons-
tances et conditions du système de réformation, la Cour doit, parmi ces
circonstances et conditions, apprécier celles qui se rattachent au fait que
l'intervention du Comité a été déclenchée en l’espèce par une demande
initiale d’un Etat Membre.

24. A cet égard la Cour, dans la présente procédure, est amenée à
rechercher si le rôle joué par un Etat Membre dans la demande de réfor-
mation ne revient pas à faire intervenir dans cette réformation une entité
qui n’était pas partie au procès initial. Dans son exposé écrit, M. Mortished
soutient que :

« la procédure qui permet à un tiers de contester un jugement à l’égard
duquel il n’a aucun droit et aucun intérêt juridique, et d’en demander
la réformation, est contraire aux principes fondamentaux de la jus-
tice ».

Tout d’abord la Cour observe qu’un Etat Membre des Nations Unies, bien
qu’il ne soit pas partie à un jugement rendu par le Tribunal administratif au
sujet d’un litige opposant un fonctionnaire du Secrétariat à l Organisation,
peut fort bien avoir un intérêt à provoquer la réformation de ce jugement. Il
en est certainement ainsi dans le cas où, comme en la présente espèce, la
contestation du jugement en question repose sur l’invocation d’une erreur
de droit concernant les dispositions de la Charte, c’est-à-dire d’un traité
auquel cet Etat est partie. Par ailleurs la Cour note que les rôles respectifs
de l'Etat Membre qui adresse une demande au Comité et du Comité
lui-même sont définis avec précision par le statut du Tribunal adminis-
tratif. C’est certainement Etat Membre qui, par sa demande adressée au
Comité, provoque les débats de celui-ci sur cette demande. Cependant, une
fois que le Comité a décidé que la demande repose sur des bases sérieuses,
la requête pour avis consultatif émane de lui et non de l'Etat Membre.
L'origine de la demande dont est saisi le Comité, c’est-à-dire l’initiative
d’un Etat Membre, du Secrétaire général ou d’un fonctionnaire partie au
premier jugement, est sans influence sur l’origine formelle de la requête
adressée à la Cour : cette requête émane toujours du Comité. S’il n’en était
pas ainsi, du reste, comme ni les Etats Membres ni le Secrétaire général ni
les fonctionnaires ne sont habilités par la Charte à demander à la Cour un
avis consultatif, leur requête ne serait par recevable. La Cour n’a pas douté
en 1973 que l’avis consultatif qui lui était demandé émanait du Comité,
alors même que la décision de celui-ci avait été prise à la demande d’un
fonctionnaire. Elle n’estime pas davantage, dans le cas présent, que la

14
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 336

demande dont elle est saisie émane d’un Etat Membre. Elle ne pense donc
pas que cette demande constitue l’intervention, au niveau de la réforma-
tion, d’un Etat Membre qui serait un tiers par rapport au procès ini-
tial.

25. La Cour doit aussi prendre position sur deux points liés à la portée
de l'avis consultatif qu’il lui est demandé de rendre. D’une part, selon
certaines opinions, le fait que l’avis rendu par la Cour doit avoir, en vertu
de l’article 11, paragraphe 3, du statut du Tribunal administratif, un effet
décisoire à l’égard des questions en litige, constituerait une objection à
l'exercice de la compétence consultative de la Cour. Celle-ci, toutefois, a
rappelé dans son avis consultatif de 1973 la position qu'elle avait prise,
dans son avis relatif aux Jugements du Tribunal administratif de l'OIT sur
requêtes contre l'Unesco, au sujet d’un argument analogue fondé sur lar-
ticle XII du statut de ce Tribunal. Elle concluait :

4 Veffet spécial que l’article 11 du statut du Tribunal administratif des
Nations Unies attribue à l’avis de la Cour n’est pas une raison pour
refuser de donner suite à la demande d’avis consultatif en la présente
espèce » (C.J. Recueil 1973, p. 183, par. 39).

Comme l’origine de la présente procédure consultative ne joue aucun rôle
dans l'appréciation du point considéré, la Cour confirme la position prise
par elle à cet égard dans ses avis de 1956 et 1973.

26. D’autre part, au cours de la présente procédure, le Gouvernement
des Ftats-Unis à, dans son exposé écrit, mentionné un autre point relatif à
la portée de l’avis consultatif qu’il est demandé à la Cour de rendre. Ce
point ne se rattache pas à l’origine de la présente demande d’avis. Tou-
tefois, comme il n’a pas été soulevé au cours de la procédure consultative de
1973, il mérite un examen particulier de la part de la Cour. Mettant en
garde celle-ci contre une réponse négative à la requête pour avis, le Gou-
vernement des Etats-Unis affirme :

« L'Assemblée paraît avoir décidé que ni FOrganisation des Na-
tions Unies ni elle-même ne seraient tenues par un jugement défavo-
rable du Tribunal administratif qui soulèverait des doutes juridiques
sérieux [c'est-à-dire si, le jugement étant contesté, le Comité avait
estimé que la contestation reposait sur des bases sérieuses] à moins
que la Cour ne confirme la décision du Tribunal administratif sur le
droit. »

Il en conclut qu’un refus de la Cour de donner l'avis demandé « remettrait
en question le statut du Jugement n° 273 du Tribunal administratif », ce
qui implique manifestement que la Cour n'aurait pas la faculté de refuser
lavis demandé. La Cour n’entend pas prendre position sur les intentions
que l’on peut prêter à l’Assemblée générale à légard de cet aspect de la

15
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 337

procédure de réformation. Toutefois adoption de cette procédure ne peut
pas avoir eu pour effet de modifier les dispositions de la Charte ni celles du
Statut de la Cour relatives au caractère discrétionnaire de l’exercice par la
Cour de sa fonction consultative. La Cour reprend ici ce qu’elle a dit en
1956 à propos de la force obligatoire que l’article XII du statut du Tribunal
administratif de l'Organisation internationale du Travail attache à l’avis
demandé, à savoir que cette disposition « n’affecte en rien le mode selon
lequel la Cour fonctionne ... ni le raisonnement par lequel la Cour formera
son opinion, ni le contenu de l’avis lui-même » (Jugements du Tribunal
administratif de l'OIT sur requêtes contre l'Unesco, C.IJ. Recueil 1956,
p. 84). La Cour considère donc que, même si — ce qui n’a pas à être tranché
par elle à propos de la présente demande — un avis consultatif de sa part
était juridiquement indispensable pour qu’un jugement du Tribunal admi-
nistratif devienne définitif, cette considération ne devrait pas l'empêcher
de préserver intégralement le caractère discrétionnaire de l’exercice de sa
fonction consultative.

27. Une objection à l'égard d’un avis de la Cour a été tirée par M. Mor-
tished de la contradiction qu’il voit entre la demande du Gouvernement
des Etats-Unis et certains articles de la Charte relatifs au Secrétaire général
et au Secrétariat. Selon lui, l'initiative prise par un Etat Membre de saisir le
Comité empiéterait

« sur les pouvoirs conférés au Secrétaire général par l’article 97 de la
Charte des Nations Unies, en sa qualité de plus haut fonctionnaire de
l'Organisation et [contredirait] les dispositions de l’article 100 de la
Charte concernant le « caractère exclusivement international » du
Secrétariat ».

Il a notamment soutenu que la procédure prévue par Particle 11 du statut
du Tribunal administratif permettrait « à n'importe quel Etat Membre de
forcer le Secrétaire général à ne pas accepter et appliquer un jugement qui
sans cela serait définitif et obligatoire ». La Cour reconnaît que la demande
qu’un Etat Membre adresse au Comité alors que le Secrétaire général n’a
pris aucune mesure de ce genre va conduire, dans le cas où le Comité juge
qu’il doit demander un avis à la Cour, à retarder l’acquisition par le
jugement du Tribunal de son caractère définitif. Mais cet effet n’est pas
produit par la demande que l’Etat Membre adresse au Comité et que
celui-ci peut fort bien rejeter. C’est à la décision du Comité de demander un
avis consultatif à la Cour que l’effet en question doit être imputé. Or cet
effet est attribuable à l’action du Comité quand celui-ci est saisi aussi bien
par un fonctionnaire que par un Etat Membre. Lorsqu'un membre du
Secrétariat, mécontent du jugement du Tribunal administratif, s’efforce de
déclencher une demande d’avis consultatif de la part du Comité, il con-
traint lui aussi le Secrétaire général, qui était satisfait du jugement du
Tribunal et s’apprêtait à le mettre en œuvre, à surseoir à cette exécution
jusqu’à ce que le jugement soit confirmé ou modifié. Il n’y a là que Peffet
normal de la mise en œuvre d’une procédure de réformation. Déclarer que

16
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 338

cela constitue un empiétement sur les pouvoirs du Secrétaire général et une
violation de l’article 100 de la Charte revient à refuser que les jugements du
Tribunal administratif puissent être soumis à une procédure de réforma-
tion quand ils satisfont le Secrétaire général. La Cour ne peut donc
accepter les vues de M. Mortished sur ce point.

28. La Cour n’a pas, pour les besoins de la présente procédure, à
analyser dans le détail la question des pouvoirs de représentation de
l'Organisation des Nations Unies, qui revêt des aspects complexes et
obscurs. I] lui suffit de constater que la compétence exercée par le Comité
dans le cadre de l’article 11 du statut du Tribunal administratif ne nie pas
que le Secrétaire général soit « le plus haut fonctionnaire de l’Organisa-
tion » (art. 97 de la Charte) ni ne porte atteinte au « caractère exclusive-
ment international [de ses] fonctions » (art. 100 de la Charte). Enfin la
Cour ne voit pas de fondement à l’allégation de M. Mortished selon
laquelle le fait de devoir combattre l'opinion de l’État Membre qui conteste
le jugement rendu en faveur du fonctionnaire risque d’empêcher celui-ci
d'accomplir ses devoirs de fonctionnaire international, en contradiction
avec les dispositions de l’article 100, paragraphe 1. L'opposition d’un
fonctionnaire aux vues juridiques d’un Etat Membre sur le procès auquel
ce fonctionnaire est partie ne l’empêche pas plus de respecter les devoirs
découlant de son statut international conformément à l’article 100 que son
opposition aux thèses du Secrétaire général sur l’objet du procès ne le met
en infraction avec la discipline que doit observer un membre du Secrétariat
à l'égard du chef de l’administration.

29. La Cour en vient maintenant au principe qu’elle a considéré dans
son avis de 1973 comme constituant une exigence fondamentale d’une
bonne justice : le principe d'égalité entre les parties. La Cour a souligné,
dans cet avis, diverses applications de ce principe. Elle en a fait état à
propos de la décision prise par le Comité « après un examen contradictoire
des thèses des parties » (C.J. Recueil 1973, p. 176, par. 26). Elle s’y est
également référée à propos de l'interprétation par le Comité de l’exigence,
énoncée par l’article 11 du statut du Tribunal administratif, que la de-
mande dont le Comité est saisi « repose sur des bases sérieuses ». Sur ce
point, elle a noté qu'il y aurait incompatibilité avec les principes d’une
bonne justice si le Comité n’interprétait pas de la même manière cette
exigence selon que la demande émane ou non d’un fonctionnaire (ibid.
p. 177, par. 29). Elle s’est également préoccupée de l'inégalité inhérente,
résultant de son Statut, qui existe entre le fonctionnaire, d’une part, et, de
l’autre, le Secrétaire général. Relevant que la difficulté tenait aux termes de
Particle 66 de son Statut, qui réserve aux Etats et aux organisations inter-
nationales la faculté de présenter des exposés écrits ou oraux, la Cour a
noté que le statut du Tribunal administratif prévoit, en son article 11, que
le fonctionnaire a droit à ce que son opinion soit transmise à la Cour par
l'intermédiaire du Secrétaire général, ce qui implique que celui-ci ne peut

17
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 339

en contrôler le contenu. De ce fait, la situation d’égalité dont le fonction-
naire bénéficie devant la Cour constitue « un droit garanti par le statut du
Tribunal administratif » (bid., p. 180, par. 35). Ainsi la Cour qui, dans son
avis consultatif de 1956, avait considéré qu’une « absence d’égalité appa-
rente ou théorique », inhérente à l’article 66 de son Statut, ne devait pas
l'empêcher de donner suite à une demande d’avis, a estimé clairement que
l'essentiel était qu’une égalité de fait soit assurée par des mesures pratiques.
En répondant à la présente demande d’avis consultatif, la Cour doit
attribuer, comme elle l’a fait dans sa réponse à la demande précitée, une
grande importance au point de savoir si se trouve assurée une égalité
effective en dépit d’une inégalité apparente ou théorique.

30. Dans le cas présent, c’est-à-dire dans celui d’une procédure consul-
tative faisant suite à la demande d’un Etat Membre devant le Comité, le
problème de la mise en œuvre du principe d'égalité n’offre pas de difficulté
particulière pour la procédure devant la Cour elle-même. Les vues du
fonctionnaire en cause ont été transmises à la Cour conformément à
Yarticle 11, paragraphe 2, du statut du Tribunal administratif. Ainsi que la
Cour l’a dit dans sons avis consultatif de 1973 :

« La Cour doit donc uniquement veiller à ce que les parties inté-
ressées aient la possibilité de lui exposer, dans des conditions d'équité
et d'égalité, leurs vues sur les questions à propos desquelles un avis lui
est demandé, et à ce qu’elle-même dispose d’informations adéquates
pour pouvoir rendre la justice en donnant son avis consultatif. »
(CLS. Recueil 1973, p. 182, par. 38.)

Comme en 1973 la Cour « estime que ces conditions sont satisfaites dans la
présente procédure » (ibid.). De même, la renonciation à la phase orale,
décidée dans la présente affaire comme dans celle de 1973, même si elle
revient pour la Cour à se priver d’une procédure fort utile, paraît un
sacrifice légitimé par la préoccupation d’assurer ainsi une égalité effective.
Il n’en va ainsi cependant que dans la mesure où la tâche de la Cour par
rapport au jugement du Tribunal n’est pas fondamentalement différente
de celle qu’elle a accomplie dans son avis de 1973 ; c’est la un point sur
lequel la Cour aura à revenir (paragraphe 61 ci-après).

31. Mais le problème ne se ramène pas à celui de l'égalité devant la
Cour. Comme il a été observé plus haut, la comparaison de la procédure de
réformation avec les exigences d’une bonne justice, donc notamment avec
le principe d'égalité entre les parties, doit s’effectuer aussi à propos de cette
phase de la procédure de réformation qui fait intervenir le Comité. De ce
point de vue, la Cour doit noter un trait fondamental de la procédure de
réformation qui n’est pas lié aux particularités de la présente espèce mais
qui a été spécialement mis en lumière à propos de celle-ci, à savoir le fait
que le Comité n’est qu’un organe de la partie qui a succombé devant le
Tribunal, c’est-à-dire l'Organisation des Nations Unies. En conséquence,
dans la procédure de réformation, l’une des parties, l'Organisation des

18
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 340

Nations Unies, possède le droit de faire décider du sort qu’elle réserve à la
demande de réformation émanant de l’autre partie, le fonctionnaire, par la
volonté d’un organe politique, même si celui-ci possède jusqu’à un certain
point un « caractère indépendant » (C.LJ. Recueil 1973, p. 173, par. 18).
Cette inégalité fondamentale conduit à examiner avec un soin particulier
les règles relatives à la composition et au fonctionnement du Comité.

32. Celui-ci est composé des Etats Membres représentés au Bureau dela
dernière en date des sessions ordinaires de l’Assemblée générale. L’un de
ces Etats peut être celui qui demande au Comité de solliciter un avis
consultatif de la Cour. Dans un tel cas, le gouvernement en question peut
présenter lui-même sa demande, participer activement aux débats à ce
sujet et même au vote par lequel ces débats se concluent. Puisque ni cette
participation aux débats ni ce vote ne sont interdits par le statut du
Tribunal administratif ni par le règlement du Comité, il est certain qu’il y a
là, entre les parties intéressées à la procédure de réformation, une cause
d’inégalité découlant de la nature et des règles de fonctionnement de
l'organe spécialisé créé par l’Assemblée générale. Comme la Cour, fidèle à
l’approche qu’elle avait adoptée sur ce point en rendant son avis en 1973, se
propose d'évaluer l’inégalité existant sur le plan de la théorie et sur celui de
la pratique, elle peut conclure déjà qu’au plan théorique l’inégalité existe.
Pour déterminer si elle se maintient au niveau pratique, la Cour doit
examiner le comportement concret du Comité lorsqu'il a été saisi de la
demande émanant du Gouvernement des Etats-Unis au sujet du jugement
n°273 du Tribunal administratif. En même temps la Cour cherchera à
établir si le Comité a bien respecté ce principe élémentaire de bonne justice
qui consiste, pour un organe intervenant dans une procédure ayant glo-
balement un caractère judiciaire, à observer les règles qui visent sa com-
position et son fonctionnement.

33. Auparavant, il convient cependant d'évoquer une question concer-
nant la composition du Tribunal administratif des Nations Unies au
moment où celui-ci a rendu son jugement n° 273. On pourrait en effet
contester la régularité de cette composition et soutenir que, si la décision
du Tribunal s'était trouvée viciée de ce fait, la Cour n’aurait pas à pousser
plus loin l’examen de la question dont elle est saisie. Le texte du jugement
commence par les mots :

« LE TRIBUNAL ADMINISTRATIF DES NATIONS UNIES,

Composé comme suit : Madame Paul Bastid, présidente ; M. Endre
Ustor, vice-président ; M. Francisco A. Forteza, vice-président ;
M. Herbert Reis, membre suppléant ».

Le compte rendu sténographique de la séance publique tenue par le Tri-

19
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 341

bunal en l’affaire fait état de la présence de ces quatre membres. Le
jugement est signé par la présidente et par les deux vice-présidents du
Tribunal ; puis vient la mention : « N’étant pas d'accord avec le jugement,
j'expose ci-après mon opinion dissidente », qui est signée par le membre
suppléant, dont l'opinion est ensuite reproduite.

34. L'article 3, paragraphe 1, du statut du Tribunal dispose que « le
Tribunal se compose de sept membres, tous de nationalité différente »,
mais il ajoute : « Trois d’entre eux seulement siègent dans chaque espèce. »
L'article 6 du statut habilite le Tribunal à arrêter son règlement, lequel, à
Particle 6, paragraphe 1, donne pouvoir au président de désigner les trois
membres du Tribunal qui « composent le Tribunal siégeant dans chaque
affaire ou groupe d’affaires ». Il est cependant spécifié dans le même
paragraphe que le président « peut également désigner un ou plusieurs
membres du Tribunal en qualité de suppléants ». De toute évidence, dans
l'affaire dont il s’agit, le président du Tribunal a exercé les prérogatives que
lui confère ce texte ; mais le jugement ne dit rien des circonstances qui
imposeraient la désignation d’un suppléant, ni de l’objet d’une telle dési-
gnation. Le silence du Tribunal sur ce point amène à se demander si un
suppléant est normalement désigné par le président en l’absence d’un des
trois membres réguliers ou si ce suppléant possède une spécialisation ou
des qualifications exceptionnelles que n'auraient pas les trois membres
ordinaires du Tribunal. On est donc fondé à s’interroger sur les raisons
pour lesquelles il a paru opportun de laisser siéger le suppléant alors que les
trois membres réguliers étaient présents sur le siège ; la participation du
membre suppléant paraît appeler des éclaircissements. Il convient de rap-
peler de surcroît que ledit suppléant a joint une opinion dissidente au
jugement du Tribunal.

35. L'article 6 du règlement du Tribunal reconnaît à son président un
pouvoir discrétionnaire, qui doit cependant être exercé d’une manière
compatible avec l’article 3 précité du statut du Tribunal. Si l’on examine les
jugements publiés, on s'aperçoit que dans le passé le Tribunal a souvent
siégé avec plus de trois membres, sans qu'aucune explication soit fournie à
cet égard. Pour autant que la Cour le sache, cette pratique n’a pas suscité
d’objection. Dans l'affaire de 1954 relative à l’Effet de jugements du Tri-
bunal administratif des Nations Unies accordant indemnité, onze jugements
du Tribunal étaient en cause ; les textes en avaient été soumis à la Cour, et
Pon voit que dans chaque cas le Tribunal se composait de quatre per-
sonnes. En l’occurrence la Cour avait néanmoins pris acte de ce que, dans
aucun des « rapports ou textes pertinents » qui lui avaient été présentés,
«on ne trouve de suggestion qui donnerait à penser que le Tribunal,
lorsqu'il a rendu ses jugements dans les onze affaires, n’était pas légale-
ment constitué conformément aux dispositions de l’article 3 de son statut »
(C.LJ. Recueil 1954, p. 50). De toute façon la Cour n’est pas ici priée
d'examiner si le Tribunal «a commis, dans la procédure, une erreur
essentielle qui a provoqué un mal-jugé » au sens de l’article 11, para-

20
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 342

graphe 1, du statut du Tribunal, et il ne semble pas non plus que la
composition du Tribunal soit en elle-même révélatrice d’un mal-jugé. La
question ne paraît donc pas appeler un examen plus approfondi.

*

36. La Cour en vient maintenant aux travaux du Comité. La documen-
tation dont elle dispose à cet égard comprend, outre le rapport du Comité
(A/AC.86(XX)/25), la transcription de l’enregistrement de ses délibéra-
tions (A/AC.86(XX)/PV.1 et 2), fournie sur décision du Comité prise à la
demande du conseil de M. Mortished (voir paragraphe 14 ci-dessus). Il est
cependant regrettable que le Comité n’ait apparemment pas tenu de liste
officielle des membres présents et absents lors de chaque décision, ni de
ceux qui ont pris part aux votes.

37. En la présente espèce la documentation révèle que les travaux du
Comité à sa vingtième session ont été marqués par d'importantes irrégu-
larités, qu’il convient d'examiner à la lumière des textes régissant la com-
position et l’activité du Comité. En vertu de l’article 11, paragraphe 4, du
statut du Tribunal administratif, le Comité des demandes de réformation
établit son propre règlement. Le 16 octobre 1956, il a donc adopté un
règlement intérieur provisoire (amendé les 25 octobre 1956, 21 janvier 1957
et 11 décembre 1974), qui stipule en son article premier : « Les débats du
Comité sont régis par les dispositions du règlement intérieur de l’Assem-
blée générale applicables aux commissions. »(A/AC.86/2/Rev.2.)

38. Une des irrégularités les plus importantes dans la procédure suivie
par le Comité est celle qui a affecté sa composition à la vingtième session,
au cours de laquelle il a décidé de soumettre la présente requête pour avis
consultatif. Aux termes de l’article 11, paragraphe 4, du statut du Tribunal
administratif des Nations Unies, le Comité est « composé des Etats Mem-
bres représentés au Bureau de la dernière en date des sessions ordinaires de
l'Assemblée générale ». Parmi ces Etats figurait la Sierra Leone, dont le
représentant siégeait au Bureau en sa qualité de président de la Sixième
Commission au moment considéré. S’étant absenté du Siège de l’Organi-
sation des Nations Unies en déplacement officiel pendant la vingtième
session du Comité, ce représentant a désigné le représentant du Canada,
vice-président de la Sixième Commission, pour le remplacer, censément
« en vertu de l’article 39 du règlement intérieur de l’Assemblée générale ».
Ce remplacement n'était pas régulier dans le cadre du Comité, puisque
manifestement le Canada n’était pas du nombre des Etats Membres com-
posant le Bureau. Il est vrai que, dès le début de ses travaux, le Comité a
admis la présence du représentant du Canada quand il a décidé : «le
Canada remplacera la Sierra Leone au Comité à la présente session »
(A/AC.86(XX)/PV.1, p. 3) ; mais cette décision elle-même ne saurait être
tenue pour régulière, le Comité n’ayant pas le pouvoir de déroger à l’ar-

21
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 343

ticle 11 du statut du Tribunal administratif des Nations Unies. Le prési-
dent de la Sixième Commission, ressortissant de la Sierra Leone, aurait pu
et dû se faire remplacer au Comité par un autre membre de la délégation de
cet Etat, mais il n’était certainement pas régulier qu’il désigne le vice-
président canadien de la Sixième Commission pour siéger au Comité et que
le Comité lui-même accepte cette substitution. L’irrégularité a été aggravée
par l’élection du représentant canadien comme président du Comité,
même si cette élection n’enfreignait pas en elle-même larticle 103 du
règlement intérieur de l’Assemblée générale. Assez étrangement, la ques-
tion de la composition irrégulière du Comité des demandes de réformation
n’a été soulevée ni par le Gouvernement des Etats-Unis, ni par le Gou-
vernement français, ni même par le conseil de M. Mortished dans leurs
exposés écrits respectifs. Pourtant il s’agit d’une question fondamentale
pour la saisine de la Cour.

39. D’autres irrégularités concernent la demande soumise au Comité
par le Gouvernement des Etats-Unis. I ressort de la lettre que le conseil de
M. Mortished a fait tenir au secrétaire du Comité (A/AC.86/R.100, p. 2)
que la demande des Etats-Unis a été adressée au conseiller juridique par
intérim, alors qu’elle aurait dû l’être « au fonctionnaire que le Secrétaire
général désigne pour exercer les fonctions de secrétaire du Comité », aux
termes de l’article IJ, paragraphe 1, du règlement intérieur provisoire de
celui-ci. Cette irrégularité n’est certes pas d’une importance majeure, mais
le fait que le Comité ait accepté la demande sans commentaire témoigne du
défaut de rigueur avec lequel il a mené ses travaux dans cette affaire. La
demande en question était ainsi rédigée :

« Les Etats-Unis d'Amérique seraient reconnaissants au Comité
des demandes de réformation de jugements du Tribunal administratif
de bien vouloir prier la Cour internationale de Justice de donner un
avis consultatif sur le jugement n° 273 du Tribunal administratif.

Le jugement n° 273 soulève une question de droit concernant les
dispositions de la Charte des Nations Unies, au sens de l’article 11 du
statut du Tribunal administratif, question de caractère statutaire dont
la gravité et l'importance justifient que la Cour internationale de
Justice soit sollicitée de donner son avis.

Aux termes de Particle 101 de la Charte des Nations Unies, l’As-
semblée générale est expressément chargée de fixer les règles touchant
le personnel du Secrétariat. La résolution 34/165 porte précisément
sur la fixation de ces règles. Cette résolution dit entre autres dispo-
sitions :

« Décide que, avec effet au ler janvier 1980, les fonctionnaires
n’ont droit à aucun montant au titre de la prime de rapatriement à

22
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 344

moins qu’ils ne présentent des pièces attestant qu’ils se réinstallent
dans un pays autre que celui de leur dernier lieu d’affectation ».

Le libellé de la résolution et la genèse de son élaboration prouvent à
l'évidence que l’Assemblée générale souhaitait par-là mettre fin à la
pratique administrative consistant à payer la prime de rapatriement à
des fonctionnaires qui ne se réinstallent pas après leur départ à la
retraite. En adoptant l’instruction administrative ST/AI/269, le
Secrétaire général s’est strictement conformé à cette résolution, ainsi
qu’il était tenu de le faire. En invalidant l'application de ces mesures
du Secrétaire général à M. Mortished, le Tribunal administratif a
empêché que des décisions de l’Assemblée générale, qui n'étaient ni
arbitraires, ni inconséquentes, prennent pleinement effet.

Les Etats-Unis d'Amérique ne prétendent pas qu’il n’existe aucune
circonstance dans laquelle le Tribunal administratif peut rejeter l’ap-
plication de règles adoptées par l’Assemblée générale, ni aucun droit
que le Tribunal peut chercher à protéger. Ce ne sont pas là des
questions que soulève la présente affaire. La question qui se pose est
de savoir si, eu égard à toutes les circonstances de l'affaire, le Tribunal
administratif a dûment pris en considération les décisions de l’As-
semblée générale concernant la prime de rapatriement lorsqu'il a
décidé que M. Mortished avait droit au paiement d’une prime de
rapatriement même s’il ne quittait pas le pays de son dernier lieu
d’affectation ou ne manifestait pas l'intention de se réinstaller dans un
autre pays.

Etant donné le caractère statutaire de ces questions, notamment de
l’applicabilité de l’article 101 de la Charte et des pouvoirs qui sont
conférés à l’Assemblée générale aux termes dudit article, les Etats-
Unis d'Amérique considèrent que cette affaire appelle un avis
consultatif de la Cour internationale de Justice. Par conséquent, la
question que le Comité des demandes de réformation de jugements du
Tribunal administratif devrait poser à la Cour devrait être la sui-
vante :

« Dans son jugement n° 273, concernant l'affaire Mortished c. le
Secrétaire général de l'Organisation des Nations Unies, le Tribunal
administratif des Nations Unies pouvait-il légitimement détermi-
ner que la résolution 34/165 de l’Assemblée générale en date du
17 décembre 1979, qui subordonne le paiement de la prime de
rapatriement à la présentation de pièces attestant la réinstallation
du fonctionnaire dans un pays autre que celui de son dernier lieu
d'affectation, ne pouvait prendre immédiatement effet ? »

40. L'article II, paragraphe 3, du règlement intérieur provisoire du
Comité dispose :

« La demande doit contenir, dans l’ordre indiqué, les renseigne-
ments suivants :

23
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 345

c) Un exposé détaillé des motifs prévus au paragraphe 1 de lar-
ticle 11 du statut du Tribunal administratif que le demandeur
invoque, avec l'indication des arguments à l'appui. »

Il est clair que la demande des Etats-Unis n’était pas conforme à cette
prescription. L’article II, paragraphe 3, du réglement intérieur provisoire
du Comité ne prévoit aucune sanction en cas de manquement, et il convient
de noter que, durant la discussion, deux des quatre motifs énumérés à
Particle 11 du statut du Tribunal ont été dégagés comme étant ceux que
visait la demande et ont donné lieu à un vote (paragraphe 15 ci-dessus). I]
semble qu’en cette occasion le Comité n’ait pas suivi la procédure « tra-
ditionnelle » évoquée par son président durant la session et qui consisterait
selon lui à se prononcer sur quatre questions successives, correspondant
aux quatre motifs spécifiés à l’article 11, paragraphe 1, du statut du Tri-
bunal. Si cette affirmation doit être tenue pour exacte, la procédure suivie à
la vingtième session n’était pas la procédure habituelle. Dans la mesure où
Virrégularité procédurale commise en ne spécifiant pas dans la demande
les motifs de contestation contrevenait au règlement arrêté par le Comité,
on peut admettre que celui-ci a dérogé à son propre règlement. Il faut
cependant se rappeler que l’article 11, paragraphe 1, du statut lui-même du
Tribunal dispose que le Comité peut être saisi « si un Etat Membre, le
Secrétaire général ou la personne qui a été l’objet d’un jugement rendu par
le Tribunal ... conteste le jugement en alléguant que /on the ground that] »
le Tribunal a commis l’une des quatre erreurs visées dans le texte.

41. Ainsi la demande des Etats-Unis au Comité présente elle-même un
vice de forme dans la mesure où elle ne respecte pas toutes les prescriptions
de l'article 11, paragraphe 1, du statut du Tribunal administratif et de
l'article I, paragraphes 1 à 3, du règlement intérieur provisoire du Comité,
les renseignements et l’exposé des motifs exigés étant en l’occurrence
incomplets. De plus, il est hors de doute que M. Mortished, dont le conseil,
dans sa communication au Comité, plaidait pour le rejet de la demande
comme ne satisfaisant pas « aux conditions énoncées dans l’articie 11 du
statut du Tribunal administratif » (A/AC.86/R.100, p. 9), n’a eu aucun
préavis des deux motifs précis que le Comité devait retenir et n’a pas pu
présenter d’observations à leur sujet. Dans l’exposé écrit qu’il a soumis
ultérieurement à la Cour, M. Mortished a critiqué la suite donnée par le
Comité à une demande juridiquement défectueuse, et s’est plaint à cet
égard d’une violation du principe audi alteram partem ; la Cour considère
que lattitude du Comité a eu pour effet d’aggraver, dans la pratique,
Pinégalite déjà présente en théorie (paragraphe 32 ci-dessus) entre le fonc-
tionnaire et l’Etat demandeur. Il en va de même pour une autre mesure du
Comité qui, bien que ne constituant pas un vice de procédure en ce sens
qu’elle aurait contrevenu à un texte régissant l’activité du Comité, n’en
était pas moins, si l’on songe aux fonctions quasi judiciaires de celui-ci,
d’une irrégularité saisissante. Il s’agit du refus du Comité de permettre au
conseil de M. Mortished d’assister, comme il le souhaitait, à tous les stades

24
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 346

dela procédure du Comité sur examen de la demande des Etats-Unis
(A/AC.86/R.100, p. 3).

42. Les Etats-Unis faisaient partie du Bureau de l’Assemblée et par
suite du Comité des demandes de réformation. Or, non seulement leur
représentant a siégé au Comité, mais il a en outre fait des déclarations
amplifiant la demande initiale, la seule, comme on l’a vu, sur laquelle
M. Mortished ait eu l’occasion de formuler des observations écrites.
Quand le représentant du Royaume-Uni au Comité a dégagé des motifs
précis de contestation du jugement du Tribunal, à savoir que celui-ci aurait
«commis une erreur de droit concernant la Charte » et « outrepassé sa
juridiction ou sa compétence » (A/AC.86(XX)/PV.1, p. 12), le représen-
tant des Etats-Unis a pu souscrire à cette approche et s’en servir pour
consolider sa thèse. Il va sans dire que, par la décision du Comité de ne pas
admettre son conseil, M. Mortished a été privé de la possibilité de con-
naître les motifs invoqués et de présenter des observations à leur sujet.
Certes, il est juste de reconnaître que le représentant des Etats-Unis n’a pas
participé au scrutin sur l'admission du conseil de M. Mortished. M. Mor-
tished n’en a pas moins été empêché de participer au débat sur les motifs de
contestation du jugement du Tribunal, alors que le représentant de PEtat
demandeur a pu le faire sans restriction.

43. Le Gouvernement des Etats-Unis a affirmé que le Comité « n’est
pas un organe judiciaire qui déciderait au fond de la cause du fonction-
naire » et que ses méthodes de travail « ne doivent pas nécessairement
avoir un caractère Judiciaire ». La Cour a néanmoins estimé, dans son avis
consultatif de 1973, que le Comité est un organe qui s’acquitte de fonctions
« quasi judiciaires » et s’interpose entre le Tribunal administratif et la Cour
pour déterminer la question juridique à soumettre à celle-ci en vertu de
l’article 96, paragraphe 2, de la Charte (CI.J. Recueil 1973, p. 174, 176).
Les Etats-Unis ont en outre fait valoir que, de toute façon, M. Mortished
avait pu transmettre ses observations écrites au sujet de la demande qu’ils
avaient présentée et que sa comparution devant le Comité n’était pas
nécessaire vu qu’« il n’est pas indispensable aux fins de cette procédure que
le fonctionnaire et l'Etat Membre soient sur un pied d'égalité ». Il n’est pas
vrai cependant que, comme le soutiennent les Etats-Unis, « l'intérêt qu’a le
fonctionnaire à être entendu dans des conditions d'égalité est plus décisif
lorsque c’est sa propre requête qui risque d’être rejetée »; sans nul doute
la procédure devant le Comité est au moins quasi judiciaire, puisqu'elle
constitue un lien nécessaire entre les conclusions du Tribunal, qui ont un
caractère judiciaire, et les conclusions de la Cour statuant en réformation,
qui sont aussi judiciaires. Les observations écrites de M. Mortished sur la
demande des Etats-Unis présentent assurément de l’intérêt pour les tra-
vaux du Comité mais elles ne remplacent pas à proprement parler les
observations qu’il aurait pu formuler sur les motifs dégagés durant ces
travaux. Il ne sert de rien de dire que le Comité n’était saisi « d’aucune
question sur laquelle [le conseil de M. Mortished soit] particulièrement

25
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 347

compétent et [doive] être entendu pour que justice soit effectivement
rendue » (A/AC.86(XX)/PV.1, p. 8).

44. L’acceptation par le Comité de la demande incomplète des Etats-
Unis et son refus ultérieur d’autoriser le conseil de M. Mortished à par-
ticiper à ses travaux alors que le représentant des Etats-Unis a pu y assister
du début à la fin et expliquer et défendre les motifs de la demande ne font
qu’accentuer l’irrégularité de la procédure. Selon la Cour, le Comité devait,
dans les circonstances de l'espèce, prendre les mesures à sa disposition
pour atténuer l’inégalité fondamentale existant en théorie entre l'Etat
demandeur et le fonctionnaire (paragraphe 32 ci-dessus). Il eût peut-être
été sage, par exemple, que le représentant des Etats-Unis s’abstienne de
participer aux votes sur le fond, ainsi qu’il l'avait fait lors du vote de
procédure sur l'admission du conseil de M. Mortished. Le Comité ayant
décidé de ne pas entendre celui-ci, il aurait été approprié que le représen-
tant des Etats-Unis ne prenne pas part au débat.

45. En dépit des irrégularités évoquées dans les paragraphes précédents
et du fait que le Comité n’a pas non plus fait preuve du souci d’égalité qui
eût convenu à un organisme chargé de fonctions quasi judiciaires, la Cour
croit devoir, pour les raisons qui vont maintenant être exposées, assumer la
tâche consistant à aider l'Organisation des Nations Unies. Il est d’ailleurs
conforme à sa jurisprudence que, bien que l’article 65 de son Statut donne
un caractère discrétionnaire à sa compétence consultative, seules des
« raisons décisives » puissent justifier le rejet d’une telle requête (C.1.J.
Recueil 1973, p. 183; CIJ. Recueil 1956, p. 86). Certes les irrégularités
qui, depuis le début, ont marqué la présente affaire pourraient fort bien
être considérées comme des « raisons décisives » permettant à la Cour de
décliner la requête. Toutefois la stabilité et l’efficacité des organisations
internationales, dont l'Organisation des Nations Unies représente
l’exemple suprême, sont d’une importance si fondamentale pour Pordre
mondial que la Cour ne saurait manquer d’aider un organe subsidiaire de
l’Assemblée générale des Nations Unies à asseoir son fonctionnement sur
des bases fermes et sûres. Le risque de voir le rôle judiciaire de la Cour
compromis ou discrédité eût été une raison décisive de ne pas donner suite
à la requête ; ce risque n’existe pas en l’espèce et la Cour, par conséquent,
n’estime pas que des considérations d’autolimitation judiciaire doivent
l'empêcher de rendre l’avis consultatif demandé. Dans la présente affaire,
un tel refus laisserait sans réponse une très grave allégation dirigée contre le
Tribunal administratif, selon laquelle le Tribunal aurait en réalité défié
l'autorité de l’Assemblée générale. Bien que, comme il est dit au para-
graphe 26 ci-dessus, il ne puisse y avoir de restriction au pouvoir discré-
tionnaire de la Cour, celle-ci s’abstiendra de refuser sa « participation ... à
Paction de Organisation » (C.I.J. Recueil 1950, p. 71), afin que les impor-
tants principes juridiques en jeu puissent être précisés ; mais elle doit en

26
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 348

même temps signaler les diverses irrégularités de la procédure. Ce n’est pas
en paraissant les ignorer que la Cour pourrait s'acquitter de sa véritable
fonction Judiciaire.

kk

46. La Cour en vient donc à la question sur laquelle il lui est demandé de
donner un avis consultatif ; elle recherchera tout d’abord si, compte tenu
de sa rédaction, elle peut à bon droit y répondre. Dans la requête dont elle
est saisie à la suite de la décision prise par le Comité le 13 juillet 1981, la
question est posée en ces termes :

« Dans son jugement n° 273 concernant l'affaire Mortished c. le
Secrétaire général de l’ Organisation des Nations Unies le Tribunal
administratif des Nations Unies pouvait-il légitimement déterminer
que la résolution 34/165 de l’Assemblée générale en date du 17 dé-
cembre 1979, qui subordonne le paiement de la prime de rapatriement
à la présentation de pièces attestant la réinstallation du fonctionnaire
dans un pays autre que celui de son dernier lieu d’affectation, ne
pouvait prendre immédiatement effet? »

Le Comité a en fait repris telle quelle la question formulée par les Etats-
Unis dans la demande qu’ils lui avaient soumise, mais, comme il est
indiqué plus haut, le Comité avait auparavant décidé que cette demande
reposait sur des bases sérieuses pour deux des motifs spécifiés à l’article 11
du statut du Tribunal administratif. Ainsi, en premier lieu, la question
soumise à la Cour, considérée en elle-même, apparaît à la fois mal posée et
vague ; en deuxième lieu, les procès-verbaux et le rapport du Comité
permettent de douter que, telle qu’elle se présente, elle corresponde vrai-
ment aux intentions qui animaient le Comité quand celui-ci a saisi la Cour.
La question est mal posée à cause des expressions utilisées pour demander
si, dans le jugement n° 273, le Tribunal pouvait « légitimement détermi-
ner... », et s’il donne « immédiatement effet » à la résolution 34/165 de
l'Assemblée générale ; elle aurait pu être conçue différemment et de façon
plus heureuse en des termes qui eussent montré qu'il s'agissait bien d’une
question juridique se posant dans le cadre de l’activité du Comité — comme
le requiert l’article 96, paragraphe 2, de la Charte des Nations Unies — et
que le Comité était habilité à la poser conformément à l’article 11, para-
graphe 1, du statut du Tribunal. La question ne paraît pas cadrer avec les
intentions du Comité, car elle ne fait pas apparaître les deux motifs : erreur
de droit et excès de compétence, pour lesquels le jugement du Tribunal a
été contesté au cours des débats du Comité et qui sont manifestement à la
base même de la requête dont celui-ci a entendu saisir la Cour. Ce défaut
tient 4 l’omission initiale du Gouvernement des Etats-Unis, qui n’a pas
spécifié ces deux motifs et les arguments à l’appui dans sa demande au
Comité, et cette omission n’a été qu’imparfaitement réparée par les votes à
la suite desquels le Comité a conclu que la demande reposait sur des bases
sérieuses pour ces deux motifs.

27
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 349

47. La Cour doit donc se demander si elle doit se contenter de répondre
à la question telle qu’elle est posée ou, ayant examiné celle-ci, refuser d’y
donner suite ; ou si, conformément à sa jurisprudence, elle doit s’efforcer
de dégager ce qui lui paraît être l’intention véritable du Comité, puis de
chercher à répondre, de façon rationnelle et satisfaisante, aux « points de
droit … véritablement mis en jeu» (C.LJ. Recueil 1980, p. 89, par. 35).
Comme on le verra ci-aprés (paragraphe 55), il serait éventuellement pos-
sible de répondre à la question prise à la lettre, mais une telle réponse ne
résoudrait pas, semble-t-il, les points véritablement en jeu. Il est en outre
douteux que ce soit, pour la Cour, une manière appropriée d’exercer les
pouvoirs que lui confère l’article 11 du statut du Tribunal. L’exposé écrit
du Gouvernement français souligne bien ce dilemme. Sans aller jusqu’à
dire que la Cour ne doit pas donner suite à la requête, ce gouvernement fait
observer que la question posée à la Cour « n’indique pas les motifs sur
lesquels le Comité des demandes de réformation s’est fondé pour décider
que la demande présentée par les Etats-Unis d’Amérique « repose sur des
bases sérieuses » et que de ce fait la Cour risque d’« éprouver des difficultés
particulières pour exercer sa juridiction ». Il rappelle que certes, en vertu de
sa Jurisprudence, « lorsqu'elle rend son avis, la Cour est en principe liée par
le libellé des questions formulées dans la requête » (C.IJ. Recueil 1973,
p. 184, par. 41), mais que la compétence de la Cour sur la base de l’ar-
ticle 11 du statut du Tribunal n’en est pas moins limitée aux quatre motifs
précis de contestation spécifiés dans cet article, et

«il s’ensuit que le Comité n’est autorisé à demander, et la Cour à
donner, un avis consultatif que sur les questions juridiques qui peu-
vent légitimement être considérées comme se rattachant à un ou
plusieurs de ces quatre motifs » (ibid.).

48. La Cour ne conclut cependant pas qu’en la présente espèce ces
raisons l’obligent à refuser son avis. Dans son avis consultatif sur l’Inter-
prétation de l'accord du 25 mars 1951 entre l'OMS et l'Egypte, la Cour a
souligné que :

« pour rester fidèle aux exigences de son caractère judiciaire dans
l’exercice de sa compétence consultative, [la Cour] doit rechercher
quelles sont véritablement les questions juridiques que soulèvent les
demandes formulées dans une requête » (C.1.J. Recueil 1980, p. 88,
par. 35).

Si ces questions, une fois éclaircies, se révèlent être des questions « qui
peuvent légitimement être considérées comme se rattachant à un ou plu-
sieurs » des motifs envisagés à l’article 11 du statut du Tribunal, c’est à leur
propos que la Cour peut exprimer son avis. Dans sa décision de 1973 la
Cour a indiqué que l’article 11 prévaut sur le texte de la requête, en
soulignant que la portée de la question posée :

28
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 350

« dépend, en premier lieu, de l’article 11 du statut du Tribunal admi-
nistratif qui spécifie les motifs pour lesquels un jugement du Tribunal
peut être contesté par la voie consultative et, en second lieu, des
termes de la requête adressée à la Cour » (C_LJ. Recueil 1973, p. 183,
par. 41).

La Cour, en la présente espèce, conclut donc que pour répondre à la
requéte du Comité elle doit examiner si chacun des motifs de contestation
auxquels le Comité a trouvé des « bases sérieuses » est fondé, bien qu’au-
cun de ces motifs de contestation ne soit formellement énoncé dans la
question posée à la Cour. Comme elle l’a dit dans son avis consultatif de
1980 :

«la Cour ne pourrait ... s’acquitter convenablement de l’obligation
qui lui incombe en lespéce si, dans sa réponse à la requête, elle ne
prenait pas en considération tous les aspects juridiques pertinents du
sujet sur lequel portent les questions » U/nterprétation de l'accord du
25 mars 1951 entre l'OMS et l'Egypte, C.I.J. Recueil 1980, p. 89,
par. 35).

La Cour interprète donc la question qui lui est posée comme l’invitant à
décider si, sur les points mentionnés dans cette question, le Tribunal
administratif a « commis une erreur de droit concernant les dispositions de
la Charte » ou « outrepassé sa juridiction ou sa compétence ». Ce n’est pas
l’ordre dans lequel ces deux motifs figurent à l’article 11, paragraphe 1, du
statut du Tribunal, mais c’est celui dans lequel le Comité les a examinés et a
voté à leur sujet. La Cour en traitera également dans cet ordre.

* *

49. Afin d’examiner les objections formulées contre le jugement du
Tribunal la Cour doit de toute évidence rappeler tout d’abord quelle était
la nature de la demande soumise au Tribunal, ce qu’il a décidé en fait et les
motifs qu’il a donnés de sa décision. Les faits de l’espèce ont déjà été
résumés aux paragraphes 10 à 12 ci-dessus. Dans sa requête, M. Mortished
priait le Tribunal de dire et juger que, en vertu des modalités et des
conditions fixées de façon détaillée par le Secrétaire général en ce qui
concerne le paiement de la prime de rapatriement, il avait droit à cette
prime sans avoir à produire de pièces attestant son changement de rési-
dence ; que son droit à une prime de rapatriement était un droit acquis ;
que ce droit ne pouvait être aboli rétroactivement du fait de modifications
apportées ultérieurement au statut et au règlement du personnel ; et il
demandait au Tribunal :

« D. Compte tenu de ce qui précède, d’ordonner au Secrétaire géné-
ral de lui verser la somme à laquelle il a droit au titre de la prime de
rapatriement conformément à l’annexe IV au statut du person-
nel. »

29
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 351

50. Après avoir récapitulé les principaux arguments des deux parties, le
Tribunal note que « le refus de payer la prime de rapatriement au requé-
rant a... été fondé sur l’instruction administrative ST/AI/269 établie en
conséquence de la résolution 34/165 » (par. I). Le Tribunal rappelle en-
suite les bases des obligations juridiques de l'Organisation à l’égard du
requérant. Il commence par constater que la situation juridique des fonc-
tionnaires est déterminée par un contrat, intitulé « lettre de nomination »,
dont les dispositions lient les parties et ne peuvent être modifiées que
d’accord entre elles. La lettre de nomination précise que l'engagement est
offert « sous réserve des dispositions applicables du statut et du règlement
du personnel, ainsi que de toutes modifications ultérieures de ces textes ».
Ces documents de portée générale « sont incorporés dans le contrat et le
fonctionnaire accepte à l’avance les modifications qui pourront leur être
apportées » ; les dispositions nouvelles résultant de ces modifications se
trouvent incorporées dans le contrat à la date de leur entrée en vigueur
(par. IT).

51. Ayant déterminé les autorités compétentes et les procédures suivies
pour établir le statut et le règlement du personnel (voir ci-après para-
graphes 67 et suivants), le Tribunal constate que « la situation juridique
d’un fonctionnaire est régie par les dispositions du règlement du personnel
dès qu’elles sont entrées en vigueur » (par. III). Citant l’article 12.1 du
statut du personnel et la disposition 112.2 a} du règlement du personnel
(dont les textes sont reproduits au paragraphe 12 ci-dessus), il affirme que
« le Secrétaire général est tenu de respecter les droits acquis des fonction-
naires comme l’Assemblée générale elle-même » (par. IV). Puis, ayant pris
note des dispositions relatives à la Commission de la fonction publique
internationale qui « font partie du régime applicable au personnel des
Nations Unies » (par. V), le Tribunal aborde la question de savoir si le
requérant possédait des droits dont il pouvait se prévaloir en ce qui con-
cerne la prime de rapatriement. Examinant 4 ce propos la formule de
mouvement de personnel de 1958 (voir paragraphe 10 ci-dessus), le Tri-
bunal constate que les termes de ce document « constituent incontesta-
blement de la part de ’Organisation la reconnaissance expresse du droit
[de M. Mortished] 4 la prime de rapatriement comme de la validation A cet
effet de plus de neuf ans de services déjà accomplis à l'OACT » (par. VD et
que, en raison de la référence formelle ainsi faite lors de son engagement au
principe du lien entre le montant de la prime et la durée des services, le
requérant se trouvait dans une situation ou « des obligations spéciales ont
été assumées par l'Organisation à cet égard » (par. VI).

52. Après avoir examiné la genèse de la prime de rapatriement et son
mode d'application, le Tribunal en tire la conclusion que le système
consistant à ne pas subordonner le paiement de la prime à la preuve d’un
changement de résidence, proposé en 1952 par le Comité consultatif pour
les questions administratives, « a été effectivement suivi au bénéfice des
fonctionnaires, même si aucun texte réglementaire de l'Organisation des
Nations Unies ne le consacrait expressément » (par. VIII). Eu égard à la
situation propre du requérant, il estime ne pas avoir à se prononcer in

30
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 352

abstracto sur la question de savoir « si une pratique constamment suivie
depuis prés de trente ans pouvait faire naitre un droit acquis au sens de
Particle 12.1 du statut du personnel » (ibid.). Il ajoute :

« L'existence de la prime de rapatriement et le rôle respectif de
l’Assemblée générale et du Secrétaire général dans la détermination
de son régime juridique reposent sur le statut du personnel. »
(Par. IX.)

Le Tribunal, citant l’article 9.4 du statut du personnel et l’annexe IV audit
statut (reproduits au paragraphe 10 ci-dessus), remarque que ces textes
laissent une certaine marge d’appréciation au Secrétaire général et que
l’annexe IV, en définissant les bénéficiaires de la prime, « ne vise pas
les fonctionnaires effectivement rapatriés mais ceux pour lesquels cette
obligation existe à la charge de l'Organisation » (ibid.). Le Tribunal
conclut :

« Ces deux dispositions du statut du personnel qui reconnaissent
expressément que le régime de la prime de rapatriement rentre dans la
compétence réglementaire du Secrétaire général sont toujours en
vigueur. Aucun texte nouveau concernant cette prime n’a été incor-
poré dans le statut du personnel par l’Assemblée générale lors de ses
trente-troisième et trente-quatrième sessions.

La question de savoir si le requérant est en droit de se prévaloir de
droits acquis ne se pose donc pas par rapport à des textes du statut du
personnel relevant de la compétence de l’Assemblée générale, même si
l’objet de la requête se rattache étroitement aux décisions prises par
PAssemblée générale concernant la prime de rapatriement. »
({bid.)

53. Puis le Tribunal examine les circonstances à la suite desquelles
l’Assemblée générale a adopté la résolution 33/119, ainsi que les mesures
prises ultérieurement par la Commission de la fonction publique interna-
tionale (CFPT) et par le Secrétaire général. Il note que les modalités devant
être établies par la CFPI n’ont été précisées à aucun moment pendant les
débats de l’Assemblée (par. XI), et que celle-ci s’est bornée à formuler un
objectif fondamental en chargeant la CFPI d’en établir les conditions de
mise en œuvre, la CFPI étant priée d’agir conformément à la compétence
qui lui avait été attribuée pour assurer la coordination dans le cadre du
régime commun (par. XII). Se référant à la promulgation des alinéas d) et f)
de la disposition 109.5 du règlement du personnel, telle que modifiée le
22 août 1979 (voir le paragraphe 11 ci-dessus), le Tribunal signale que, « ce
faisant, le Secrétaire général a adopté la même position que les chefs de
secrétariat des institutions spécialisées » (par. XID) et que, « pour la pre-
mière fois, un texte du règlement du personnel reconnaissait que le droit à
la prime de rapatriement pouvait exister sans que soit attesté le change-
ment de résidence » (par. XIII). Ayant conclu que « conformément à la
disposition 109.5 f) …, le requérant conserve le droit au montant de la prime
sans avoir à produire, en ce qui concerne cette période de service, une pièce

31
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 353

attestant son changement de résidence » (par. XIII), le Tribunal pose la
question de savoir si ce droit « a pu être aboli rétroactivement du fait de la
suppression de l’alinéa f) par le Secrétaire général en conséquence de la
résolution 34/165 » (par. XIV). Le Tribunal évoque à ce sujet les circons-
tances dans lesquelles ce texte a été adopté et relève que :

« à aucun moment l’Assemblée générale n’a envisagé de compléter ou
de modifier les textes du statut du personnel relatifs à la prime de
rapatriement. L'Assemblée n’a pas non plus considéré le texte du
règlement du personnel en vigueur depuis le le juillet 1979 et elle n’a
aucunement prétendu que les dispositions introduites à cette date
étaient frappées d’un vice qui en affecterait la validité. L’ Assemblée
s’est bornée à énoncer un principe d’action dont le Secrétaire général a
tenu compte en établissant un nouveau texte de la disposition 109.5,
texte qui, à dater du 1er janvier 1980, a remplacé le texte antérieure-
ment en vigueur sur la base duquel le requérant pouvait obtenir la
prime de rapatriement. » (Par. XIV.)

54. Enfin le Tribunal pose la question de savoir si le requérant pouvait
invoquer un droit acquis dont la méconnaissance donnait lieu à l’obliga-
tion de réparer le préjudice subi (par. XV). Invoquant sa propre jurispru-
dence sur la question des droits acquis des fonctionnaires, il conclut qu’en
Pespèce :

« le lien établi par l’Assemblée générale et le Secrétaire général entre le
montant de la prime et les services accomplis donne au requérant titre
à se prévaloir d’un droit acquis nonobstant les termes de la disposi-
tion 109.5 du règlement entrée en vigueur le 17 janvier 1980 et suppri-
mant l'alinéa /) relatif au régime transitoire » (par. XV).

En conséquence le Tribunal statue comme suit :

« En subordonnant le versement de la prime de rapatriement au
requérant à la production d’une pièce attestant son changement de
résidence, le défendeur a méconnu le droit acquis du requérant résul-
tant pour lui du régime transitoire énoncé dans la disposition 109.5 f)
en vigueur du ler juillet au 31 décembre 1979.

La position adoptée par le défendeur a pour effet de priver le
requérant du versement de la prime de rapatriement. Ayant reconnu
que le requérant était en droit de recevoir cette prime dans les con-
ditions qui avaient été définies par la disposition 109.5 f), bien que
celle-ci ait cessé d’être en vigueur à la date à laquelle le requérant a
terminé ses services à Organisation des Nations Unies, le Tribunal
constate que le requérant a subi un préjudice du fait de la mécon-
naissance de l’article 12.1 du statut du personnel et de la disposi-

32
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 354

tion 112.2 a) du règlement du personnel. Le requérant est donc en droit
d'obtenir réparation de ce préjudice. Le préjudice doit être évalué au
montant même de la prime de rapatriement dont l’octroi lui a été
refusé. » (Par. XVI.)

a

55. Ayant ainsi résumé le jugement du Tribunal, la Cour en vient a la
question qui lui est posée. Comme on l’a vu, celle-ci est bréve et elliptique et
semble partir d’un postulat difficilement soutenable au sujet du jugement.
Même si on la rattache aux motifs de contestation énumérés à l’article 11
du statut du Tribunal, de manière à demander à la Cour si le Tribunal a
commis « une erreur de droit concernant les dispositions de la Charte des
Nations Unies » ou a « outrepassé sa juridiction ou sa compétence » en
déterminant

« que la résolution 34/165 de l’Assemblée générale en date du 17 dé-
cembre 1979, qui subordonne le paiement de la prime de rapatriement
à la présentation de pièces attestant la réinstallation du fonctionnaire
dans un pays autre que celui de son dernier lieu d’affectation, ne
pouvait prendre immédiatement effet »,

la réponse correcte consisterait, semble-t-il, à dire simplement que le
Tribunal n’a rien déterminé de semblable. Car il importe de ne pas con-
fondre ce que M. Mortished a prié le Tribunal de décider et ce que le
Tribunal a effectivement décidé, qui est assez différent. Si lon compare la
demande de M. Mortished, résumée au paragraphe 49 ci-dessus, à la
décision précitée du Tribunal, on s’aperçoit immédiatement que le Tribu-
nal n’a pas statué comme M. Mortished l’en priait dans sa conclusion D. Le
Tribunal n’a pas ordonné au Secrétaire général de verser à M. Mortished
«la somme à laquelle il a droit au titre de la prime de rapatriement
conformément à l’annexe IV du statut du personnel ». Ce qu'il a décidé, en
fait, c’est que le requérant avait un droit acquis à recevoir la prime « dans
les conditions qui avaient été définies par la disposition 109.5 f}, bien que
celle-ci ait cessé d’être en vigueur à la date à laquelle le requérant a terminé
ses services à l'Organisation des Nations Unies » ; et qu’il avait donc subi
un préjudice dont il devait obtenir réparation, le préjudice étant évalué au
montant de la prime dont l’octroi avait été refusé. Ainsi la décision ne
consistait pas à dire que la résolution 34/165 ne pouvait prendre immé-
diatement effet, mais à dire tout au contraire que, précisément parce que le
Secrétaire général avait donné effet immédiat à la résolution en adoptant le
nouveau texte du règlement du personnel où ne figurait plus la disposi-
tion 109.5 f), le requérant avait subi un préjudice. La différence entre
décider que la résolution 34/165 ne peut recevoir d'effet immédiat et
décider que, précisément parce qu’elle a reçu effet immédiat, le requérant a
subi un préjudice, est loin d’être négligeable. Dans son jugement, le Tri-
bunal n’a nullement cherché à mettre en doute la validité et l’effectivité
juridiques de la résolution 34/165 ni de la disposition du règlement du
personnel arrêtée par le Secrétaire général pour la mettre immédiatement

33
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 355

en œuvre. Il a tiré les conséquences qui, à son avis, s’imposaient du fait que
l’adoption et la mise en application de ces mesures avaient porté atteinte à
ce que le Tribunal a estimé avoir été un droit acquis par le requérant,
protégé à ce titre par l’article 12.1 du statut du personnel.

56. Comprise ainsi, la question effectivement posée suscite donc la
réponse ci-dessus qui, aussi importante soit-elle, laisse subsister une autre
question qui, pourrait-on dire, se dissimule entre les lignes du texte soumis
à la Cour : même s’il n’a pas cherché à contester application immédiate de
la résolution 34/165, le Tribunal, en accordant à M. Mortished un montant
équivalant à celui de la prime, n’en a-t-il pas moins « empêché que des
décisions de l’Assemblée générale ... prennent pleinement effet » (para-
graphe 39 ci-dessus) et commis par-là une erreur de droit concernant les
dispositions de la Charte des Nations Unies ou outrepassé sa juridiction ou
sa compétence ? Telle paraît être la question qui est à la base de la con-
testation du jugement du Tribunal et qu’il entrait dans les intentions du
Comité de soulever. Pour y répondre, la Cour doit examiner tout d’abord la
portée de la notion d’« erreur de droit concernant les dispositions de la
Charte des Nations Unies ».

57. Le motif de contestation suivant lequel le Tribunal administratif des
Nations Unies aurait « commis une erreur de droit concernant les dipo-
sitions de la Charte des Nations Unies » ne figure pas dans la disposition
correspondante (art. XII) du statut du Tribunal administratif de l'OIT, sur
la base duquel la Cour avait été saisie en 1956 ; ce n’était pas non plus un
des motifs invoqués lors de la Demande de réformation du jugement n° 158
du Tribunal administratif des Nations Unies en 1973. La Cour n’a donc pas
eu jusqu'ici l’occasion d’en approfondir le sens. Mais, dans la deuxième des
deux affaires qui viennent d’être mentionnées, la Cour a indiqué que ce
motif différait de ceux qu’elle considérait alors, car, bien que le rôle de la
Cour dans une instance de réformation ne soit pas de refaire le pro-
cés :

« Cela ne veut pas dire que, le cas échéant, si un jugement était
contesté en raison d’une erreur de droit concernant les dipositions de
la Charte, la Cour ne pourrait pas être appelée à examiner la décision
au fond.» (C.LJ. Recueil 1973, p. 188, par. 48.)

Quel rôle doit donc jouer la Cour quand elle est appelée à rendre un avis
consultatif sur cette base ? La réponse à cette question dépend nécessai-
rement, non seulement du libellé de l’article 11, mais aussi d’autres fac-
teurs et tout d’abord du Statut de la Cour, de sa jurisprudence et de tout ce
qu’exige en général l'exercice de la fonction judiciaire ; et puisque, aux
termes de l’article 65, paragraphe 2, du Statut : « Les questions sur les-
quelles Pavis consultatif de la Cour est demandé sont exposées à la Cour
par une requête écrite qui formule, en termes précis, la question sur laquelle
avis de la Cour est demandé », la réponse dépendra aussi du libellé de la
question particulière que le Comité pose en l’espèce.

34
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 356

58. Dans un autre passage bien connu de son avis consultatif de 1973,
précédant celui qui est cité plus haut, la Cour a déclaré :

«la Cour n’a pas pour mission ... de refaire le procès mais de donner
son avis sur les questions qui lui sont soumises au sujet des objections
soulevées contre le jugement. La Cour n’est donc pas habilitée à
substituer son opinion à celle du Tribunal sur le fond de Paffaire
tranchée par celui-ci. Son rôle est de déterminer s’il ressort des cir-
constances de l’espèce, concernant le fond ou la procédure, qu’une
contestation formulée contre le jugement pour l’un des motifs men-
tionnés à l’article 11 est fondée. » (C.I.J. Recueil 1973, p. 187-188,
par. 47.)

Que la Cour n’ait pas pour rôle de refaire le procès ni d’essayer de subs-
tituer son opinion sur le fond à celle du Tribunal est attesté par le fait que la
ou les questions sur lesquelles la Cour est consultée doivent être conformes
à l’article 11, paragraphe 1, du statut du Tribunal et diffèrent donc de
celles sur lesquelles le Tribunal a été appelé à statuer. Comme la Cour l’a
dit en 1973, « elles ne sont pas soulevées ... par les jugements du Tribunal
administratif mais par les objections formulées contre ces jugements
devant le Comité lui-même » (ibid, p. 174, par. 21). Il existe cependant
d’autres raisons, dont certaines sont particulièrement impérieuses en la
présente espèce, pour lesquelles la Cour ne doit pas essayer, en matière
consultative, de jouer le rôle d’une juridiction d’appel et de rejuger les
points de fond tels qu’ils ont été plaidés devant le Tribunal.

59. Une des principales raisons est qu’il serait forcément difficile de se
servir de la juridiction consultative de la Cour pour juger une affaire
contentieuse, dans le cas surtout où l’une des parties est une personne
privée. Certaines difficultés peuvent être atténuées par des procédés
consistant par exemple à supprimer la procédure orale et à permettre à
la personne intéressée de présenter des observations écrites par Pintermé-
diaire du Secrétaire général ; mais, bien que ces façons de garantir des
principes élémentaires de procédure judiciaire, tels que l'égalité des parties
et la nécessité de les entendre l’une et l’autre, puissent suffire quand la Cour
est saisie de questions bien circonscrites comme en 1973, elles devraient
être réexaminées de près si la Cour devait fonctionner comme une juri-
diction d’appel par rapport à l’affaire contentieuse elle-même. Dans la
mesure cependant où « la Cour a pour tâche non pas de refaire le procès
mais de répondre aux questions qui lui sont posées au sujet des objections
soulevées contre le jugement du Tribunal administratif » (C.I.J. Recueil
1973, p. 182, par. 38), la situation se présente différemment ; comme il a
été souligné plus haut (paragraphe 30), les exigences de l'égalité sont, dans
cette perspective, satisfaites en la présente instance.

60. De même, si l’interposition, entre instance devant le Tribunal et
Pinstance devant la Cour, du Comité, organe essentiellement politique
doté du pouvoir discrétionnaire de déterminer si la Cour sera saisie ou non,
n’est pas nécessairement inappropriée quand il s’agit de demander un avis
consultatif, elle apparaîtrait en revanche inacceptable si l’avis consultatif

35
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 357

devait être assimilé à une décision en appel. La conclusion de la Cour dans
sons avis de 1973, déjà citée au paragraphe 23 ci-dessus, suivant laquelle il
n’y avait pas « forcément incompatibilité entre les exigences de la justice et
l'exercice de ces fonctions par un organe politique » (C.I.J. Recueil 1973,
p. 176, par. 25), reposait sur le postulat que la procédure devant la Cour ne
consistait pas à rejuger en appel ce qui avait été jugé par le Tribunal
administratif. La difficulté est encore plus grande si, comme en la présente
espèce, le Comité, dans l’exercice de ce qui est à Pévidence une fonction
quasi judiciaire, refuse d’admettre à ses débats une partie à l'instance
devant le Tribunal, alors que l’Etat demandeur est à même, non seulement
de faire valoir ses arguments, mais encore de participer au vote destiné à
déterminer si ses propres objections contre le jugement du Tribunal repo-
sent ou non sur des « bases sérieuses ». La gravité de ces aspects a déjà été
soulignée (paragraphes 42-44).

61. Le simple fait qu’à l’article 11 du statut du Tribunal administratif
des Nations Unies le droit de saisir le Comité d’une objection contre un
jugement du Tribunal soit reconnu non seulement au Secrétaire général et
à la personne qui a été l’objet de ce jugement, mais aussi aux Etats
Membres des Nations Unies, suffit à démontrer que la procédure devant la
Cour n’était pas conçue comme un élément d’une procédure d’appel au
fond. Le droit d'intervention d’un tiers ne peut s’expliquer que si l’on
admet que l’avis consultatif doit traiter d’une question différente de celle
dont le Tribunal s’est occupé et à laquelle l'Etat Membre intervenant peut
fort bien avoir un intérêt légitime (voir paragraphe 24 ci-dessus).

62. Bref la Cour, en la présente espèce, ne s’est pas vu et ne pouvait pas
se voir demander de reconsidérer le fond en l'affaire Mortished c. le
Secrétaire général de l'Organisation des Nations Unies, mais seulement de
donner son avis sur deux motifs particuliers de contestation de ce juge-
ment. Les articles de la Charte que le premier motif de contestation — celui
de l’« erreur de droit concernant les dispositions de la Charte des Nations
Unies » — pourrait concerner sont ceux du chapitre XV, en particulier
Particle 101, paragraphe 1, en vertu duquel : « Le personnel est nommé
par le Secrétaire général conformément aux règles fixées par l’Assemblée
générale. » Il est cependant clair que la première question pour la Cour est
de savoir si elle doit se contenter d’examiner si une erreur d'application ou
d'interprétation de ces dispositions de la Charte elle-même a pu se pro-
duire. Quelle doit être l’étendue de l’enquête à entreprendre pour que la
Cour soit à même de décider si le Tribunal « a commis une erreur de droit
concernant les dispositions de la Charte des Nations Unies » ?

63. Ce motif de contestation a suscité de longs débats au comité spécial
qui, en 1954, avait été chargé d’étudier la question de la réformation des
jugements du Tribunal administratif (résolution 888 (IX)), ainsi qu’à la
Cinquième Commission de l’Assemblée générale. On sait que la formule
retenue est le résultat d’un compromis entre les partisans d’un système de
réformation portant sur les questions de droit à titre général et ceux qui

36
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 358

penchaient pour la gamme d’objections plus restreinte envisagée dans le
statut du Tribunal administratif de l'Organisation internationale du Tra-
vail (c’est-à-dire la contestation d’une décision du Tribunal affirmant sa
compétence, ou l’allégation d’une faute essentielle dans la procédure suivie
ayant vicié la décision). De l'avis de la Cour, les diverses étapes des travaux
préparatoires de l’article 11 et l'élaboration progressive du compromis au
sein du comité spécial ne jettent que des lueurs limitées sur la question.
D'une part les mots « erreur de droit concernant les dispositions de la
Charte des Nations Unies » pourraient difficilement être plus clairs ;
d'autre part les limites du rôle de la Cour, comme on l’a vu, résultent non
seulement de l’article 11 mais aussi d’autres considérations telles que les
contraintes inhérentes à la procédure consultative et les exigences impé-
ratives de la procédure judiciaire en matière contentieuse. Ce sont plutôt
ces autres considérations qui permettent de dissiper des doutes éventuels
au sujet de la portée de l’article 11.

64. De toute manière, il est évident que la Cour ne saurait décider si un
jugement interprétant le statut ou le règlement du personnel comporte une
erreur de droit concernant les dispositions de la Charte sans se reporter à ce
jugement pour s’assurer de ce que le Tribunal a dit réellement. Dans cette
limite, la Cour doit donc examiner la décision du Tribunal au fond. Cet
examen une fois terminé, elle n’a pas à se pencher sur la question de ce que
serait, en soi, la bonne interprétation du statut et du règlement du per-
sonnel, au-delà de ce qui est strictement nécessaire pour déterminer si
l'interprétation du Tribunal est contraire à ce que prescrivent les disposi-
tions de la Charte des Nations Unies.

65. La conclusion qui précède, dictée par les considérations de principe
notées ci-dessus, concorde aussi avec le libellé même du motif de contes-
tation mentionné dans l’article 11 du statut du Tribunal, qui ne vise pas
l’« erreur de droit » mais l’« erreur de droit concernant les dispositions de
la Charte des Nations Unies », ces derniers mots ne pouvant avoir qu’un
effet restrictif. Il est vrai que les dispositions du statut et du règlement du
personnel appliquées par le Tribunal administratif doivent tirer leur vali-
dité des dispositions de la Charte. A vrai dire, un statut ou règlement
valablement adopté par un organe des Nations Unies ne saurait avoir
d’autre fondement que ces dernières dispositions. I] n’en découle pas pour
autant que toute question d’interprétation ou d’application du statut ou du
règlement soit une question de droit concernant les dispositions de la
Charte. Au reste les termes de l’article 101 de la Charte ne sont pas
ordinairement d’un grand secours ni d’une grande pertinence pour inter-
préter les dispositions du statut ou du règlement du personnel. Il serait
donc tout a fait erroné de supposer que, parce que le droit appliqué par le
Tribunal ou par tout organe des Nations Unies tire en dernière analyse sa
validité de la Charte, le motif de l’article 11 en cours d’examen signifierait
que, chaque fois qu’une interprétation du statut ou du règlement du per-
sonnel donnée par le Tribunal serait contestée, il deviendrait possible de

37
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 359

demander à la Cour un avis consultatif. De plus, si les mots « erreur de
droit concernant les dispositions de la Charte » étaient interprétés comme
voulant dire simplement « erreur de droit », c’est en vain qu’on se serait
efforcé en 1955 de parvenir 4 une solution de compromis.

66. Mais, s’il n’appartient pas à la Cour d’interpréter en général le statut
et le règlement du personnel, il lui incombe au plus haut degré, comme on
l’a vu, de rechercher si l'interprétation ou l’application particulière que le
Tribunal fait de ce statut et de ce règlement contredit une disposition de la
Charte ; et il apparaît que la question particulière posée à la Cour en la
présente espèce vise à provoquer un tel examen. Cette question ne peut être
comprise sans aborder jusqu’à un certain point l’historique de la prime de
rapatriement au cours des trente dernières années ; il n’est cependant pas
nécessaire de refaire tout cet historique. La prime de rapatriement a été
instaurée par l’Assemblée générale dans sa résolution 470 (V) du 15 dé-
cembre 1950, qui ajoutait à cette fin un nouvel article 35 et une annexe II
au statut provisoire du personnel. Dans le statut du personnel de 1952, ces
textes sont devenus l’article 9.4 et l’annexe IV cités au paragraphe 10
ci-dessus. Destinée à remplacer une indemnité antérieure dite d’« expa-
triation », la prime de rapatriement semble n’avoir jamais été limitée en
fait aux fonctionnaires rapatriés dans leur pays d’origine ; de ce point de
vue la prime a toujours été mal nommée. Dès son entrée en vigueur, elle
n’était donc pas fondée sur le rapatriement, mais sur l’« obligation de
rapatrier » des Nations Unies, telle que la disposition 109.5 a) la définit
depuis le 1er janvier 1953, à savoir l'obligation d’assumer, à la cessation de
service, les frais de retour des fonctionnaires dans un lieu situé hors du pays
d’affectation. Et le montant de la prime dépend depuis l’origine du nombre
d'années de service ininterrompu accomplies par le fonctionnaire hors de
son propre pays.

67. Ilimporte cependant de bien voir comment s’élaborent le statut et le
règlement du personnel. Les relations de l'Organisation des Nations Unies
avec son personnel sont régies avant tout par le statut du personnel établi
par l’Assemblée générale conformément à Particle 101, paragraphe 1, dela
Charte des Nations Unies. Les versions successives du statut du personnel
commencent toutes par le texte de cet article de la Charte et définissent
ensuite en ces termes le rôle du statut :

« Le statut du personnel énonce les conditions fondamentales
d'emploi, ainsi que les droits, obligations et devoirs essentiels du
Secrétariat de Organisation des Nations Unies. Il pose les principes
généraux à suivre pour le recrutement et l’administration du Secré-
tariat. Le Secrétaire général, en sa qualité de chef de l'administration,
édicte et applique dans un règlement du personnel les dispositions,
compatibles avec ces principes, qu’il juge nécessaires. »

68. Ainsi le statut du personnel est à son tour précisé et appliqué au
moyen du règlement du personnel ; et ce dernier est rédigé par le Secrétaire
général, qui pour cela dispose nécessairement d’un certain pouvoir discré-
tionnaire. Ce pouvoir est limité par l’obligation qu’a le Secrétaire général

38
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 360

de faire « rapport chaque année à l’Assemblée générale sur toute disposi-
tion du règlement du personnel ou toute modification à ce règlement qu’il a
pu prescrire en application du présent statut » (art. 12.2 du statut du
personnel). L’entrée en vigueur des dispositions du règlement, à la date
fixée par le Secrétaire général, n’est pas soumise à l’approbation de l’As-
semblée générale ; et, à leur entrée en vigueur, ces dispositions régissent
immédiatement la situation juridique des fonctionnaires. La disposi-
tion 112.2 a) du règlement du personnel (citée au paragraphe 12) préciseen
outre que le Secrétaire général peut apporter à ce règlement les amende-
ments compatibles avec le statut du personnel. Certes, l’Assemblée géné-
rale a elle-même le pouvoir de promulguer des règles détaillées, comme
dans l’annexe IV au statut du personnel, où l’on trouve le barème de la
prime de rapatriement. Ainsi que la Cour l’a dit en 1954:

« Aux termes des dispositions de l’article 101 [de la Charte], l'As-
semblée générale pouvait à tout moment limiter ou contrôler les
pouvoirs du Secrétaire général en matière de personnel.» (C.LJ.
Recueil 1954, p. 60.)

Mais dans les résolutions pertinentes — 33/119 et 34/165 — qui seront
examinées plus loin, l’Assemblée générale n’a pas fait cela : elle a posé un
principe, en laissant comme d’habitude au Secrétaire général le soin de lui
donner effet au moyen d’abord d’une instruction administrative puis d’une
nouvelle version du règlement du personnel. Or, quand le soin de formuler
le règlement est laissé au Secrétaire général, il n’est pas contestable qu’en
s’en acquittant celui-ci représente et engage l'Organisation des Nations
Unies dans ses relations avec le personnel.

69. S'agissant de la prime de rapatriement comme d’autres questions
intéressant le personnel, une nouvelle complication tient au fait que des
entités autres que le Secrétaire général s'occupent à l’occasion, des condi-
tions d’emploi des fonctionnaires. Le Comité consultatif pour les questions
administratives (CCQA), organe subsidiaire du Comité administratif de
coordination (CAC) plus particulièrement chargé des relations entre
POrganisation des Nations Unies et les institutions spécialisées, avait
notamment recommandé, dans un rapport du 14 mai 1952 (CO-ORDI-
NATION/R.124), que la prime fût payée sur la base de l’obligation de
rapatrier, indépendamment du rapatriement effectif des fonctionnaires
intéressés, autrement dit que seuls fussent exclus les fonctionnaires ren-
voyés sans préavis ou ayant la nationalité du pays de leur dernier lieu
d'affectation ou encore ayant volontairement acquis cette nationalité. On
entendait par-là tenir compte du fait qu’à l'Organisation internationale du
Travail et à l'Organisation mondiale de la Santé les statuts du personnel
prévoient que la prime est payable, au moment de la cessation de service, à
toute personne en poste « dans un lieu d’affectation situé hors de son
pays ». Le même comité, après avoir de nouveau étudié la question, indi-
qua dans un document du 6 mai 1974 (CCAQ/SEC/325(PER)) que «le
secrétariat du CCQA doute qu’il soit possible de tenter de subordonner le
versement de la prime à la preuve du rapatriement ».

39
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 361

70. L’autre organe ayant joué un rôle est la Commission de la fonction
publique internationale, créée en 1974 (en application des résolutions de
l’Assemblée générale 3042 (XX VID) du 19 décembre 1972 et 3357 (XXIX)
du 18 décembre 1974) pour « réglementer et … coordonner les conditions
d’emploi dans les organisations appliquant le régime commun des Nations
Unies » : elle est ainsi particulièrement intéressée aux efforts visant à faire
du règlement du personnel, dans toute la mesure du possible, un système
commun à l’ensemble des organismes des Nations Unies et à certaines
institutions spécialisées. Elle devait donc à ce titre, en ce qui concerne la
prime de rapatriement, tenir compte à la fois des trente ans de pratique du
Secrétariat de l'Organisation des Nations Unies et de la situation existant
dans les institutions spécialisées et autres organisations participant au
régime commun.

71. Saisi de la requête de M. Mortished, le Tribunal devait tenir compte
non seulement de la résolution 34/165 et de l'instruction administrative
ST/AI/269 (remplacée par le règlement du personnel amendé le 15 juillet
1980) donnant effet à cette résolution, mais aussi de tout l’ensemble de
dispositions statutaires ou réglementaires applicables à ce cas d’espèce.
Ces dispositions comprenaient en particulier, outre l’article 9.4 du statut
du personnel et l’annexe IV cités au paragraphe 10 de l’avis, les textes
ci-après. Dans sa résolution 33/119 du 19 décembre 1978 consacrée au
rapport de la Commission de la fonction publique internationale, l’As-
semblée générale avait décidé que le paiement de la prime de rapatriement
serait subordonné à la présentation de pièces attestant le changement
effectif de résidence des intéressés, « selon les modalités qui seront établies
par la Commission ». En fonction des modalités ainsi établies, le Secré-
taire général devait apporter les modifications nécessaires au règlement
du personnel et faire rapport à ce sujet à l’Assemblée générale lors de
sa trente-quatrième session, « conformément aux dispositions de l’ar-
ticle 12.2 du statut du personnel ». Comme on l’a vu au paragraphe 11, la
Commission a adopté un texte pour mettre en œuvre la résolution 33/119
et le Secrétaire général lui a donné effet au moyen d’abord de l'instruction
administrative ST/AI/262 du 23 avril 1979, puis du règlement du person-
nel (ST/SGB/Staff Rules/1/Rev.5) du 22 août 1979, où la disposi-
tion 109.5 traitait de la prime de rapatriement. Il était spécifié à l’alinéa d)
de cette disposition, conformément à la décision de l’Assemblée générale,
que le paiement de la prime de rapatriement était subordonné à la pré-
sentation de pièces attestant le changement de résidence de l'intéressé.
Cependant l’alinéa f) de la même disposition préservait « nonobstant
l'alinéa d) ci-dessus » la position des « fonctionnaires ayant pris leurs
fonctions avant le 1er juillet 1979 », qui à ce titre « conservent le droit au
montant de la prime » pour les années de service déjà accomplies à cette
date, sans avoir à produire « en ce qui concerne cette période de service »
de pièces attestant leur changement de résidence. Le texte de cet alinéa /)
correspondait au texte établi par la Commission de la fonction publique
internationale.

72. Puis vint la résolution 34/165 de l’Assemblée générale, datée du

40
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 362

17 décembre 1979, sur le « rapport de la Commission de la fonction pu-
blique internationale », qui était une fois encore principalement consa-
crée à l’examen et à approbation du rapport annuel de la Commission.
L'Assemblée y rappelait en outre sa résolution 33/119, dont les disposi-
tions « énonçaient d'importants objectifs pour le maintien et le renforce-
ment du régime commun et établissaient des principes directeurs pour les
travaux futurs de la Commission ». Le reste de la résolution, divisé en trois
sections, porte sur les travaux de la Commission, et le seul paragraphe
présentant un intérêt direct en l’espèce est le suivant :

« 3. Décide que, avec effet au 1er janvier 1980, les fonctionnaires
n’ont droit à aucun montant au titre de la prime de rapatriement à
moins qu'ils ne présentent des pièces attestant qu’ils se réinstallent
dans un pays autre que celui de leur dernier lieu d’affectation. »

Le Secrétaire général, pour donner effet à cette décision, publia l’instruc-
tion administrative ST/AI/269 du 21 décembre 1979 et modifia en con-
séquence le règlement du personnel le 15 juillet 1980. Dans ce texte revisé,
l'alinéa f) de la disposition 109.5 du règlement de 1979 était remplacé par la
mention « f) (Supprimée) ».

73. Dans le cas de M. Mortished, le Tribunal devait donc appliquer les
résolutions pertinentes de l’Assemblée générale, le statut du personnel
établi par l’Assemblée générale conformément à l’article 101, para-
graphe 1, de la Charte, et les dispositions du règlement du personnel qui
leur donnaient effet. Le Tribunal a constaté qu’à l’article 12.1 du statut du
personnel P Assemblée générale affirmait « le principe fondamental du res-
pect des droits acquis » et que la disposition 112.2 a) du règlement du per-
sonnel n’autorisait que les amendements compatibles avec le statut du
personnel (par. IV). Il a estimé que M. Mortished avait effectivement un
droit acquis au sens de l’article 12.1 du statut ; et que M. Mortished avait
donc subi un préjudice du fait que la résolution 34/165, l'instruction
administrative ST/AI/269 de 1979 et la revision correspondante du régle-
ment du personnel en 1980 avaient privé de ce droit (par. XVI). Dans ces
conditions, la résolution 34/165 et le règlement revisé, où l’alinéa f) avait
été supprimé, ne pouvaient avoir pour effet d’annuler rétroactivement un
« droit acquis » de M. Mortished, compte tenu de l'article 12.1 du statut du
personnel qui vise précisément à empêcher un tel effet rétroactif. En fait,
dans son jugement, le Tribunal ne laisse nulle part entendre qu’il puisse y
avoir opposition entre l’article 12.1 du statut du personnel et le para-
graphe 3, section II, de la résolution 34/165.

74. Dans son exposé écrit, le Gouvernement des Etats-Unis affirme que
cette décision reléve d’une conception erronée du droit, qu’en supposant
même que M. Mortished eût un droit en vertu de l’alinéa f) du règlement de
1979, ce que ce gouvernement conteste, ce droit n’aurait pas survécu à la
résolution 34/165 et à la revision du règlement, et que le seul droit dont
jouissait M. Mortished à la date de sa cessation de service était le droit à
une prime payée sur présentation de pièces attestant son changement de

41
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 363

résidence. Les opinions peuvent diverger quant 4 ce qui constitue un droit
acquis ; et plus particulièrement quant à savoir si M. Mortished jouissait
ou non d’un droit acquis protégé par l’article 12.1 du statut du personnel et
par la disposition 112.2 a) du règlement du personnel, que ce soit en vertu
de lalinéa f) de la disposition 109.5 du règlement de 1979 ou — point que le
Tribunal a noté sans se prononcer à ce sujet — en vertu d’une « pratique
constamment suivie pendant près de trente ans ». Mais entrer dans l’exa-
men de cette question reviendrait précisément à refaire le procès et à
décider si les conclusions de la Cour sur le fond doivent se substituer à
celles du Tribunal. Pour les raisons exposées ci-dessus, telle n’est pas la
tâche de la Cour. La tâche de la Cour n’est pas de décider si le jugement du
Tribunal comporte une erreur dans l’interprétation des instruments appli-
cables, à moins qu’il ne s'agisse d’une erreur de droit concernant les
dispositions de la Charte des Nations Unies.

75. De l'avis de la Cour, il n’est pas possible de dire que le Tribunal « a
commis une erreur de droit concernant les dispositions de la Charte ».
Certes, la notion de droit acquis n’est ni définie ni même mentionnée dans
la Charte. L'article 101 de la Charte se borne à énoncer que « le personnel
est nommé par le Secrétaire général conformément aux règles fixées par
l’Assemblée générale ». Mais c’est justement dans le statut du personnel
ainsi établi par l’Assemblée générale elle-même que le Tribunal a trouvé —
et a trouvé l'obligation d’appliquer — la disposition générale concernant
les droits acquis, et la non-rétroactivité à ’égard des droits acquis des dis-
positions complétant ou amendant ce statut. Il est même à présumer
que l’article 12.1 du statut du personnel a précisément été conçu en pré-
vision de modifications des conditions d'emploi comme celles qui résul-
tent de l'instruction administrative et des dispositions du règlement du
personnel amendées qui ont donné effet à la résolution 34/165. L’interpré-
tation que la Commission de la fonction publique internationale et le
Secrétaire général avaient donnée de la résolution 33/119 en introdui-
sant la clause transitoire de l’alinéa f) dans le règlement du personnel
de 1979 avait reconnu ou créé un droit pour M. Mortished, droit qui, d’après
le Tribunal, était préservé par l’article 12.1 du statut du personnel. Le
Tribunal a donc considéré que, loin de contester aucunement la résolu-
tion 34/165 en invoquant une notion générale de droits acquis, il ne fai-
sait qu’appliquer les dispositions en vigueur du statut et du règlement du
personnel.

76. Il est certain que le Tribunal doit accepter et appliquer les décisions
prises par l’Assemblée générale conformément à l’article 101 de la Charte
des Nations Unies. Il est certain aussi que le Tribunal ne saurait avoir de
« pouvoirs de contrôle judiciaire ni d’appel en ce qui concerne les déci-
sions » de Assemblée générale — pouvoirs que la Cour elle-méme ne
possède pas (C.LJ. Recueil 1971, p. 45, par. 89). Mais le Tribunal n’a pas
pensé disposer de tels pouvoirs. Reste qu’il se trouvait en présence, non
seulement de la résolution 34/165 et du réglement revisé de 1980 établi
conformément à cette résolution, mais encore de Particle 12.1 du statut du
personnel, lui aussi établi par l’Assemblée générale elle-même en vertu des

42
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 364

pouvoirs qui sont les siens. Ayant conclu que M. Mortished avait un droit
acquis, il devait donc interpréter et faire jouer ces deux séries de disposi-
tions, qui étaient l’une et l’autre applicables à la situation de M. Mortished.
La question n’est pas de savoir si le Tribunal s’est bien ou mal acquitté de sa
tâche dans l'affaire dont il était saisi. La question — en fait le seul point sur
lequel la Cour puisse statuer — consiste à savoir sile Tribunal a commis une
erreur de droit concernant les dispositions de la Charte des Nations Unies.
Il est manifeste qu’il n’en est pas ainsi, puisque le Tribunal n’a fait qu’es-
sayer d'appliquer au cas de M. Mortished les dispositions qu'il a jugées
pertinentes du statut et du règlement du personnel établis sous l’autorité de
l'Assemblée générale.

77. Au cours de ses délibérations le Comité a examiné un second motif
de contestation du jugement du Tribunal, à savoir que celui-ci aurait
« outrepassé sa juridiction ou sa compétence », et il a estimé que pour
ce motif également la demande reposait sur des « bases sérieuses ». Il
semble cependant ressortir des travaux du Comité que ce motif de contes-
tation n’a pas été avancé comme entièrement distinct de celui de l’erreur
de droit concernant les dispositions de la Charte. Le représentant des
Etats-Unis, auteurs de la demande soumise au Comité, a expliqué à un
certain moment que le motif de l’erreur de droit concernant les disposi-
tions de la Charte avait été suggéré « au Comité, étant entendu que cette
question n’exclut aucunement, mais au contraire englobe, l’autre motif
selon lequel le Tribunal a outrepassé sa juridiction ou sa compétence »
(A/AC.86(XX)/PV.2, p.26). I paraît en découler que le second motif
doit, par définition, partager le sort du premier. En réalité il semble que
l'excès de juridiction invoqué ait été surtout conçu comme une autre façon
de prétendre que le Tribunal avait décidé que la résolution 34/165
de l’Assemblée générale « ne pouvait prendre immédiatement effet » et
avait donc voulu exercer un pouvoir de contrôle judiciaire sur une résolu-
tion de l’Assemblée générale — question qui a déjà été examinée.

78. Quoi qu’il en soit, la compétence du Tribunal est définie par l’ar-
ticle 2 de son statut, dont le paragraphe pertinent est rédigé comme
suit :

«1. Le Tribunal est compétent pour connaître des requêtes invo-
quant l’inobservation du contrat d'engagement des fonctionnaires
du Secrétariat des Nations Unies ou des conditions d’emploi de
ces fonctionnaires, et pour statuer sur lesdites requétes. Les termes
« contrat » et « conditions d’emploi » comprennent toutes dispositions
pertinentes du statut et du réglement en vigueur au moment de
linobservation invoquée, y compris les dispositions du règlement des
pensions du personnel. »

43
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 365

Il est donc certain que la compétence du Tribunal ne s’étendait pas seu-
lement aux clauses du contrat d'engagement de M. Mortished et à ses
conditions d'emploi mais aussi à la signification et à l’effet des dispositions
du statut et du règlement du personnel en vigueur à la date de l’inobser-
vation invoquée. On ne saurait nier en effet que le recours de M. Mortished
devant le Tribunal, qui était fondé sur les diverses dispositions du statut du
personnel et sur le règlement établi par le Secrétaire général en vertu dudit
statut, correspondit directement, tant dans la lettre que dans l'esprit, audit
article 2. Il est difficile d’imaginer en l’espéce un motif permettant de
considérer que le Tribunal a outrepassé sa juridiction ou sa compétence
ainsi définies. Le Tribunal s’est efforcé d’interpréter et d'appliquer les
conditions d'emploi de M. Mortished, ainsi que les dispositions applica-
bles du statut du personnel, du règlement du personnel et des résolutions
de l’Assemblée générale. L'application qu'il a faite de la notion de droits
acquis est elle-même dérivée du statut du personnel établi par l’Assemblée.
Il n’est pas possible de soutenir que le Tribunal s’est en un point quel-
conque aventuré au-delà des limites de sa compétence telle qu’elle est
circonscrite par l’article 2 de son statut. La question de savoir si sa décision
est correcte ou non est sans rapport avec la question de la compétence.
Comme le Gouvernement français l’a souligné à juste titre, il ressort de la
transcription des débats du Comité que ses membres « ont procédé à une
assimilation contestable entre l’éventuelle erreur de droit qu’aurait com-
mise le Tribunal et l’excès de compétence qui lui est imputé ». Les erreurs
de droit des tribunaux ne découlent pas nécessairement, ni même habi-
tuellement, d’un excès de compétence ou de juridiction. Comme la Cour l’a
dit dans son avis consultatif relatif aux Jugements du Tribunal administratif
de POIT sur requêtes contre l'Unesco :

« Le fait que le Tribunal aurait bien ou mal jugé au fond, qu’il
aurait bien ou mal interprété et appliqué le droit pour juger au fond
n’affecte pas sa compétence. Celle-ci doit être appréciée en recher-
chant si la requête était de celles dont l’examen au fond relève de la
connaissance du Tribunal administratif selon les dispositions gouver-
nant la compétence de celui-ci. » (CLS. Recueil 1956, p. 87.)

79. La Cour a conclu que le Tribunal administratif, dans son jugement
n° 273, n’a ni commis d’erreur de droit concernant les dispositions de la
Charte des Nations Unies ni outrepassé sa juridiction ou sa compétence.
Elle tient cependant à souligner que le fait d’avoir décidé en la présente
espèce de donner suite à la requête pour avis consultatif n’implique aucu-
nement qu’elle tienne pour excusables les diverses irrégularités signalées
plus haut, ni le fait que le Comité des demandes de réformation de juge-
ments du Tribunal administratif n’ait pas usé de tous les moyens en son

44
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 366

pouvoir pour garantir l’égalité entre Etat demandeur et le fonctionnaire
intéressé. Si la Cour a décidé de donner suite à la requête en l’espéce, c’est,
comme elle l’a souligné, principalement parce qu’elle tient à aider l’As-
semblée générale au cas où celle-ci déciderait de reconsidérer la procédure
actuellement suivie en matière de réformation de jugements du Tribunal
administratif.

80. Par ces motifs,
La Cour,

1. Par neuf voix contre six,
Décide de donner suite à la requête pour avis consultatif ;

POUR : M. Elias, Président ; M. Sette-Camara, Vice-Président ; MM. Nagen-
dra Singh, Mosler, Ago, Schwebel, sir Robert Jennings, MM. de Lacharrière
et Mbaye, juges ;

CONTRE : MM. Lachs, Morozov, Ruda, Oda, El-Khani et Bedjaoui, juges.

2. Concernant la question telle qu’elle est formulée au paragraphe 48
ci-dessus, est d’avis :

A. Par dix voix contre cinq,

Que dans le jugement n° 273 le Tribunal administratif des Nations Unies
n’a pas commis d’erreur de droit concernant les dispositions de la Charte
des Nations Unies ;

POUR : M. Elias, Président ; M. Sette-Camara, Vice-Président ; MM. Nagen-
dra Singh, Ruda, Mosler, Oda, Ago, sir Robert Jennings, MM. de Lachar-
rière et Mbaye, juges ;

CONTRE : MM. Lachs, Morozov, El-Khani, Schwebel et Bedjaoui, juges.

B. Par douze voix contre trois,

Que dans le jugement n° 273 le Tribunal administratif des Nations Unies
n’a pas outrepassé sa juridiction ou sa compétence ;

POUR : M. Elias, Président ; M. Sette-Camara, Vice-Président ; MM. Lachs,
Nagendra Singh, Ruda, Mosler, Oda, Ago, sir Robert Jennings, MM. de
Lacharrière, Mbaye et Bedjaoui, juges ;

CONTRE : MM. Morozov, El-Khani et Schwebel, juges.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt juillet mil neuf cent quatre-vingt-deux, en deux

45
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 367

exemplaires, dont l’un restera déposé aux archives de la Cour et dont
Pautre sera transmis au Secrétaire général de l'Organisation des Nations
Unies.

Le Président,
(Signé) T. O. ELIas.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.

MM. NAGENDRA SINGH, RUDA, MOSLER et ODA, juges, joignent à avis
consultatif les exposés de leur opinion individuelle.

MM. Lacs, Morozov, EL-KHANI et SCHWEBEL, juges, joignent à l'avis
consultatif les exposés de leur opinion dissidente.

(Paraphé) T.O.E.
{Paraphé) S.T.B.

46
